Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 1 of 112 PageID 4519


                                                                            1


  1                       UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
  2                             ORLANDO DIVISION

  3

  4   . . . . . . . . . . . . . . .
                                  :
  5   OSCAR INSURANCE COMPANY     :
      OF FLORIDA,                 :
  6                               :
                     Plaintiff,   :
  7                               :       Case Number
      vs.                         :       6:18-CV-1944-ORL-40EJK
  8                               :
      BLUE CROSS AND BLUE SHIELD :
  9   OF FLORIDA, INC., ET AL.    :
                                  :
 10                  Defendants. :
      . . . . . . . . . . . . . . :
 11

 12
                      FRIDAY, AUGUST 16, 2019; 9:34 A.M.
 13                             MOTION HEARING
                      BEFORE THE HONORABLE PAUL G. BYRON
 14                      UNITED STATES DISTRICT JUDGE

 15

 16   APPEARANCE OF COUNSEL:

 17   FOR PLAINTIFF:
       Francis McDonald, Jr.
 18    Steven Sunshine
       Tara Reinhart
 19
      FOR DEFENSE:
 20    Evan Chesler
       Karin DeMasi
 21    Rebecca Schindel
       Timothy Conner
 22
       FOR DEPARTMENT OF JUSTICE:
 23    Jeffrey Negrette

 24   _______________________________________________________
      Proceedings recorded by mechanical stenography.
 25   Transcript produced by computer.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 2 of 112 PageID 4520


                                                                             2


  1                             P R O C E E D I N G S

  2               THE COURTROOM DEPUTY:      Oscar Insurance Company of

  3    Florida versus Blue Cross and Blue Shield of Florida, Inc.,

  4    et al, Case Number 6:18-CV-1944.

  5               Counsel, please state your appearances for the

  6    record.

  7               MR. McDONALD:    Good morning, Your Honor.      For the

  8    plaintiff, Oscar Insurance Company, I'm Frank McDonald, along

  9    with Steve Sunshine and Tara Reinhart.

 10               THE COURT:    Thank you.    Good morning.

 11               MR. SUNSHINE:    Good morning, Your Honor.

 12               MS. REINHART:    Good morning.

 13               MR. CHESLER:    Good morning, Your Honor.

 14    Evan Chesler for the defendant.

 15               THE COURT:    Thank you.    Good morning.

 16               MS. DeMASI:    Good morning, Your Honor.      Karen DeMasi

 17    for the defendants.

 18               MS. SCHINDEL:    Hi.   Rebecca Schindel, Your Honor,

 19    representing the defendants.

 20               THE COURT:    Good morning.

 21               MR. CONNER:    Good morning, Your Honor.      Tim Conner

 22    for the defendants as well.       Thank you.

 23               THE COURT:    Good morning.

 24               MR. NEGRETTE:    Good morning, Your Honor.

 25    Jeff Negrette for the United States.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 3 of 112 PageID 4521


                                                                            3


  1               THE COURT:    Thank you.    Good morning.

  2               All right.    Thank you.

  3               Ladies and gentlemen, we're here on the defendant's

  4    motion to dismiss the complaint.

  5               And who will be speaking for Florida Blue?

  6               MR. CHESLER:    Your Honor, with your permission,

  7    Ms. DeMasi and I planned on dividing it.

  8               I would address the McCarran issues, and Ms. DeMasi

  9    would address the Sherman Act issues.

 10               THE COURT:    That's absolutely fine.      Thank you very

 11    much.

 12               MR. CHESLER:    Thank you.    May we begin, Your Honor?

 13               THE COURT:    Yes, sir.

 14               Before we begin, I should just mention for the

 15    record I have, of course, read the motion, the response, the

 16    Department of Justice pleading, the response to it by the

 17    defense, and the response, of course, by the plaintiff, as

 18    well as every case cited by every party in every pleading.

 19    So proceed with the knowledge that I have read these.          I have

 20    summarized them.    I think I have digested them.       So the

 21    background, you can skip through a little bit if you feel

 22    comfortable doing so.

 23               MR. CHESLER:    Thank you very much, Your Honor.

 24    That's very helpful.

 25               Your Honor, the principle question that I would like
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 4 of 112 PageID 4522


                                                                            4


  1    to address is whether Florida Blue's use of exclusive agents

  2    as one of its routes to acquiring and servicing its health

  3    insurance clients is immune from antitrust scrutiny under

  4    McCarran-Ferguson.

  5               As I'm sure Your Honor knows, McCarran-Ferguson

  6    immunizes certain activities if they meet three requirements:

  7    First, that they are within the business of insurance; second,

  8    that they're regulated by state law; and, third, that they do

  9    not constitute agreements or acts of boycott, coercion, or

 10    intimidation.

 11               Let me turn first to the business of insurance.

 12    And before I mention any of the cases or the criteria that

 13    the cases establish, I just want to say, Your Honor, by way of

 14    foundation or introduction, it's frankly hard to imagine that

 15    the use of exclusive agents by an insurance company to obtain

 16    and service insured clients is not the business of insurance.

 17    That's what insurance companies do.       They sell insurance, and

 18    then they provide service to the customers who buy the

 19    insurance.   And Florida Blue does that through a number of

 20    routes, one of which is the agency route that is the issue

 21    here.   So I would suggest, Your Honor, that if that activity

 22    is not the business of insurance, it's frankly hard to imagine

 23    what is the business of insurance.

 24               The Thompson case, which we cite in our papers, as

 25    Your Honor knows, involved an agreement between an agent and
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 5 of 112 PageID 4523


                                                                            5


  1    insurance company in which the court pointed out that the

  2    agent received incentive benefits for selling insurance in

  3    exchange for exclusivity.      And that is, in fact, what the

  4    plaintiff alleges here, that the agents are incentivized by

  5    Florida Blue to sell insurance.       It's exactly what the court

  6    in Thompson said.

  7               And I think I could actually stop there on this

  8    point and say I can't imagine that there is a serious rebuttal

  9    to that.   But in the interest of completeness and in case

 10    Your Honor has questions about it, I want to turn for a few

 11    moments to the case law on this particular issue, this first

 12    element.   There are, under the cases, several criteria that

 13    the cases establish for whether something is or is not within

 14    the business of insurance.

 15               The first one -- and according to the cases the most

 16    important one -- is whether there is a spreading of risk.           And

 17    I would submit, Your Honor, that the building and maintaining

 18    of a customer pool for an insurance company is, in fact, the

 19    way that insurance companies spread their risk.         The more

 20    people, the larger the demographic, the greater age range,

 21    conditions of health, et cetera, that is the way health

 22    insurance companies spread the risk.       And that is, according

 23    to the case law, the most important criterion for determining

 24    whether something is within the business of insurance.

 25               In the Sanger case, which the Fifth Circuit decided
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 6 of 112 PageID 4524


                                                                            6


  1    in 2015, Your Honor will recall, that was a program of

  2    insurance products to members of the American Veterinary

  3    Medical Association, which was done through an exclusive

  4    broker that had a relationship with the insurers, a broker

  5    called HUB.

  6               And what the court said there -- and I'm quoting --

  7    is, the scheme alleged by Sanger inevitably involves the

  8    transferring or spreading of risk, because HUB's role as a

  9    broker is to funnel a broad risk pool to particular

 10    insurance -- insurers.     And that, again, is what all insurance

 11    companies do.    It's certainly what Florida Blue does, and it's

 12    certainly what they use their agents to do.

 13               THE COURT:    Won't Oscar suggest, as I think they

 14    have elsewhere in their pleadings or perhaps during the

 15    preliminary injunction hearing that we had, that spreading of

 16    the risk may not be applicable in the particular context of

 17    the Affordable Care Act, because the government levels that

 18    risk by -- I may not be completely familiar with the

 19    mechanism, but it appears that if one company has a portfolio

 20    of high-risk clients and one has low-risk clients or some

 21    combination of those, that the government somehow in their

 22    payment or reimbursement levels that field so that the

 23    brokers, by collecting the pool, are not necessarily spreading

 24    the risk, but the government is spreading the risk in a way

 25    that has not previously been commonplace?
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 7 of 112 PageID 4525


                                                                             7


  1               MR. CHESLER:    Right.   And, Your Honor, I have two

  2    answers to that.    First, it doesn't eliminate the risk.        It

  3    softens the level of risk through the subsidies that the

  4    Affordable Care Act provides.

  5               And the second answer, Your Honor, is, I think

  6    Oscar's argument proves too much.       Because since Affordable

  7    Care Act is the law of the land, what that would say is that

  8    the business of insurance is no longer in the business of

  9    insurance, because all insurance companies participate in the

 10    program, and they no longer have a risk-spreading function.

 11    That would put a lot of people over at Florida Blue out of

 12    business who think they're in the business of spreading risk

 13    and analyzing risk, but it would literally wipe out the entire

 14    exemption, which makes no sense.       It proves too much.     And

 15    that's true of several of the arguments that Oscar makes, and

 16    I'll come to several of those in due course as well.

 17               So, I'd like to turn to the second of the elements

 18    for the business of insurance, which is whether the conduct is

 19    integral to the policy relationship.       And, again, the issue

 20    here is, does it impact the conduct -- does it impact the

 21    relationship, I should say, between the insurer and the

 22    insured?

 23               And, of course, providing insured people with

 24    exclusive agents to whom they can go for questions, for

 25    service, to purchase policies, to purchase addended policies,
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 8 of 112 PageID 4526


                                                                            8


  1    et cetera, that, again, is obviously right at the core of the

  2    relationship between the insurance company and the insured.

  3    Those agents are the face of the insurance company to those

  4    customers.    They are the interface between them.       So it's

  5    hard, frankly, to imagine that this element of impacting that

  6    relationship is not amply satisfied by the agency

  7    relationship.

  8               And, again, I mentioned before, this is where the

  9    Thompson case mentioned specifically incentivizing agents to

 10    sell the insurance.     And paragraph 7 of the amended complaint,

 11    which I alluded to before, says that the exclusive agents --

 12    the exclusive arrangements give the agents, quote, an

 13    overwhelming incentive to sell Florida Blue's plans.          I mean,

 14    the complaint uses the exact same word as the case law does.

 15               Now, Oscar relies on the Ray case from the Western

 16    District of North Carolina, which has never been cited by a

 17    Court of Appeals, was cited four years before the Thompson

 18    case, and it was, Your Honor -- unlike this case, which is a

 19    challenge to our exclusive agency relationships, Ray was a

 20    case involving the termination of an agent.         It was an

 21    employment issue, whether the agent had been wrongfully

 22    terminated or not.     This is not a wrongful termination case,

 23    Your Honor.    It's a case about our business model.        And so

 24    they're not the same thing.

 25               And I would point out that in the same year, in any
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 9 of 112 PageID 4527


                                                                            9


  1    event, in the same year that the Ray case was decided in North

  2    Carolina, the Black v. Nationwide case was decided in the

  3    Western District of Pennsylvania, in Pittsburgh, which, unlike

  4    Ray, went up to the Court of Appeals and was affirmed by the

  5    Third Circuit.    And in that case, even though it involved the

  6    termination of an agent, the court in that case held that it

  7    was the business of insurance.

  8               So at best, you have one case in North Carolina

  9    going one way, another case in the same year in Pennsylvania

 10    going the other way, which -- and the latter case affirmed by

 11    the Court of Appeals, which Ray never was.

 12               The third element with respect to the business of

 13    insurance is whether the conduct is limited to entities within

 14    the insurance industry.

 15               Now, here, I think Oscar, frankly, mischaracterizes

 16    what this issue means.     Their argument seems to be, can you

 17    find the same conduct in other industries?        So let me give

 18    Your Honor an example, if I may.

 19               Suppose this case were about an insurance company

 20    refusing to pay refunds or rebates if you cancel your policy

 21    before its term is over.      According to Oscar, the issue would

 22    be, can you find other industries in which companies don't

 23    give you a refund if you cancel your contract early?

 24               Well, that happens in virtually every industry.

 25    That, again, proves too much.      It would wipe out the
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 10 of 112 PageID 4528


                                                                           10


   1   exemption.

   2               In fact, what this element means is whether the

   3   conduct as practiced is practiced in such a way as it, in

   4   fact, only affects entities within the insurance industry.

   5   And I don't think, again, there's any question that Florida

   6   Blue's use of exclusive agents to sell its health insurance

   7   policies only affects entities within the insurance industry.

   8   They're only selling insurance to people who want insurance.

   9               Now, Oscar also cites a couple of other cases.         They

  10   cite the IAB case that says it's not the business of

  11   insurance, but that was the sale of trade association

  12   memberships.    So it wasn't, in fact, the sale of insurance.

  13               And the American Family Life case was a fight

  14   between two companies about poaching agents from one another,

  15   the kind of thing that goes on in stock brokerage business.

  16   It goes on in the technology businesses.         It wasn't about the

  17   business of insurance.      It was about a personnel fight for

  18   resources.    So I don't think any of those cases, with respect,

  19   is apposite here.

  20               THE COURT:   What do you make of Pireno where the

  21   Supreme Court was dealing with chiropractors who challenged

  22   the peer-review process, and the holding essentially turns on

  23   the fact that the peer-review process is not limited to the

  24   business of insurance?

  25               Now, Justices Rehnquist and O'Connor dissented.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 11 of 112 PageID 4529


                                                                           11


   1   They found that that was, in fact, part of the claims

   2   adjustment process and integral.

   3               MR. CHESLER:    Right.   Right.

   4               THE COURT:   So is there an analogy to be drawn

   5   between the claims adjusting process, that is, the peer review

   6   that we saw in Pireno, and the role of brokers, where

   7   plaintiff may argue that brokers are used in a variety of

   8   settings not unique to insurance?

   9               MR. CHESLER:    Yeah.    I don't think so, Your Honor.

  10               First of all, these brokers are not used in any --

  11   these particular brokers in any context other than insurance.

  12               Second, I believe what the Supreme Court said in

  13   that case was that it also had to do with the spreading of

  14   risk, and that policy didn't affect the spreading of risk.

  15   Whatever risk was assumed by the company was there by virtue

  16   of which clients it had signed insurance policies with.           So it

  17   was an issue that didn't go to the first and what the cases

  18   say is the most important element of the business of

  19   insurance.    So I just don't think it bears on the issue that's

  20   before us here.

  21               If I may, Your Honor, I'd like, then, to turn to the

  22   second element of McCarran, immunity, which is whether this

  23   activity is regulated by the state.        And again, for a moment,

  24   before I talk about what the cases say, I want to start with

  25   the common sense of it, if I may, which is everybody
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 12 of 112 PageID 4530


                                                                              12


   1   understands that the insurance industry is regulated.           It's

   2   not regulated by the federal government.         So by deductive

   3   reasoning, the question is, if the federal government is not

   4   regulating insurance and it's regulated, which everybody knows

   5   it is, who is regulating it?       Well, of course, the answer is,

   6   obviously, the states are regulating it.

   7               And it's hard to imagine that anyone could conclude,

   8   frankly, that Florida Blue's business in Florida is not

   9   regulated by the State of Florida.        The Florida Insurance

  10   Commission has broad power to regulate, to investigate issues

  11   within the industry.

  12               The statute, 626.112, deals specifically with the

  13   requirements with respect to licensing of agents.          So the

  14   state regulates the licensing of agents.         I'm sure Your Honor

  15   will remember at the preliminary injunction hearing, we had a

  16   big stack of all the people who had licenses in the State of

  17   Florida to sell insurance.

  18               The Gilchrist case, which we cite, talks

  19   specifically about the fact that states regulate both the

  20   business of insurance and, in that case, the particular aspect

  21   of it that was involved.      Here, it's agency.     And the state

  22   regulates agency.

  23               And, Your Honor, there's a couple, again, of basic

  24   points here.    Oscar has, as I'm sure Your Honor knows, sued us

  25   in this case for saying that this exclusive agency model
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 13 of 112 PageID 4531


                                                                            13


   1   violates Florida state law.       It's hard for me to imagine how

   2   they can then say the State of Florida doesn't regulate this

   3   activity if they purport to have a cause of action arising

   4   under the law of this state for this activity.

   5               They also say -- in the section of the argument that

   6   Ms. DeMasi will address, they say that state regulation is a

   7   barrier to entry in their discussion of market power.           But in

   8   this section, they say that there is no state regulation and,

   9   therefore, we're not entitled to McCarran immunity.          And I

  10   would submit they can't have it both ways.         It's pretty clear

  11   it is regulated.     It's heavily regulated.

  12               Now, they point to an exchange of e-mails which they

  13   rely upon, which is referenced in the complaint, so it's not

  14   extraneous matter.     And when you look at those e-mails,

  15   Your Honor, what they involve is what was involved in the Ray

  16   case, a termination of an agent, not the question of whether

  17   agencies are lawful or exclusive agencies violate the

  18   antitrust laws or state law.       It was a question of whether it

  19   was the state's role to interject itself into the termination

  20   of an employee who didn't want an exclusive arrangement and

  21   was terminated.

  22               That's a personnel matter.      Of course, it was

  23   reasonable for the state to say, leave that to yourselves.

  24   It's a private matter.      It's not a public law matter.       That's

  25   not what this case is about, just as Ray is not what this case
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 14 of 112 PageID 4532


                                                                           14


   1   is about.

   2               Now, with respect to the case law, just briefly,

   3   Your Honor, I mentioned the Thompson case, which, by the way,

   4   I think is a binding case on this Court, because it was

   5   decided by the Fifth Circuit before the split off of the

   6   Eleventh Circuit.     And it, of course, just says flat out that

   7   exclusive agency relationships are within the business of

   8   insurance.    And that case could not have been decided that way

   9   if the court believed that there was no state regulation of

  10   exclusive agencies because it would have failed the second

  11   element of the three-element test.

  12               So, I think the existence of the Thompson case is

  13   itself pretty compelling support for the proposition that the

  14   regulation by the state element of the test is satisfied.

  15   As I mentioned before, Gilchrist is to the same effect.

  16               Now, Ray cites -- excuse me -- Oscar cites the Ohio

  17   Medical Indemnity case from the Southern District of Ohio back

  18   in the '70s.    And that case, interestingly, says, quote -- I'm

  19   quoting from the opinion -- There are no reported cases

  20   holding that a particular state does not regulate the business

  21   of insurance.

  22               And the court went on to say, the question really is

  23   whether the State of Ohio has preempted the regulation of the

  24   business of insurance by its statutory scheme.         The Court

  25   holds that the state has done so, albeit by a system of
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 15 of 112 PageID 4533


                                                                             15


   1   non-regulation.

   2               So even in that case where Ohio did not purport to

   3   regulate a particular activity, the court said the question

   4   was, nevertheless, whether it preempted the field.          It had.

   5   And whether a particular activity was or was not addressed by

   6   the state regulatory scheme was irrelevant, according to the

   7   case which Oscar has cited.

   8               And then we turn, Your Honor, to the Feinstein case

   9   in the Ninth Circuit, which I'm to going to come back to under

  10   the third element, the coercion element.         But in the Feinstein

  11   case, the court said on this issue of state regulation -- and

  12   I'm quoting -- It is not necessary to point to a state statute

  13   which gives approval to a particular practice, rather it is

  14   sufficient that a state regulatory scheme possess jurisdiction

  15   over the challenged practice.

  16               And, again, I would be interested to hear how it

  17   could be that the State of Florida has no jurisdiction over

  18   this practice when Oscar has sued us for violating Florida's

  19   state law with respect to this practice.

  20               Now, if they're going to concede that there is no

  21   jurisdiction for their state law claim, that would be welcome,

  22   but I don't believe they're going to say that.         And it's

  23   inconsistent with their position that there is no state

  24   regulation here for that prong of the test, which leads me,

  25   Your Honor, to the third and final element of the McCarran
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 16 of 112 PageID 4534


                                                                            16


   1   immunity, which is whether or not there is a -- an agreement

   2   or an act of boycott, coercion, or intimidation which would

   3   carve it out from under the McCarran exemption, if it existed.

   4   And, of course, the issue that the parties are debating there

   5   is primarily whether there is a requirement of concerted

   6   action or not with respect to that activity.

   7               We believe there is.     And --

   8               THE COURT:   When you say "that activity," are you

   9   referring to boycott, coercion, or intimidation?          Clearly,

  10   boycott case law requires concerted action.         I'm fairly

  11   confident I read at least one case indicating directly that

  12   concerted action is not necessary for coercion or

  13   intimidation.

  14               MR. CHESLER:    Yes.   And there are -- yes.     And we're

  15   talking about coercion and intimidation, right, because I

  16   don't believe there is a boycott allegation here.          So let me

  17   turn to that, Your Honor.      And why do we say that coercion and

  18   intimidation do require concerted action?         Well, I think we

  19   have to begin by looking at the origin of the statute -- of

  20   the McCarran-Ferguson statute.

  21               In the Royal Drug case, the Supreme Court explained

  22   to us that the statute arose in the wake of the Southeastern

  23   Underwriters opinion the Supreme Court issued back in 1944.

  24   Now, what did that case involve?       It involved a criminal

  25   price-fixing conspiracy by insurance companies and those
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 17 of 112 PageID 4535


                                                                             17


   1   insurance companies coercing others who had not joined the

   2   conspiracy to come into the conspiracy.

   3               And the question in the case was whether the

   4   commerce clause of the Constitution granted the Congress the

   5   power to regulate interstate insurance transactions.          Before

   6   that decision, the presumption was that it didn't.          And what

   7   the Supreme Court said was, insurance is no different from any

   8   other business.     If it affects interstate commerce, the

   9   Congress has the ability to regulate it.

  10               And here's a critical passage, Your Honor, from the

  11   Southeastern case, which I'd like to quote and I hope the

  12   Court will focus on.     The court said -- it was referring to

  13   the absence of federal legislation at the time which regulated

  14   insurance.    And the court said that that absence, quote, does

  15   not even remotely suggest that any Congress has held the view

  16   that insurance alone should be permitted to enter into

  17   combinations -- combinations for the purpose of destroying

  18   competition by coercive or intimidatory practices.          So what

  19   the Supreme Court was specifically focused on -- and said so

  20   -- was the issue that the Congress plainly had authority to

  21   address combinations that involved intimidation or coercion.

  22               And as the Supreme Court then says in Royal Drug in

  23   the 1970s, Congress then enacts a statute which is intended to

  24   provide a limited exemption for insurance from federal

  25   antitrust regulation -- not an entire exemption, but a limited
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 18 of 112 PageID 4536


                                                                           18


   1   exemption -- and to leave, subject to antitrust scrutiny,

   2   the conduct which was involved in the Southeastern case which

   3   provoked the legislation.      And the conduct, again, by the

   4   court's own description, was combinations that are used for

   5   the purpose of coercion or intimidation.

   6               Now, we turn to the major antitrust treatise we all

   7   became familiar with in law school, the Areeda treatise, and

   8   there are two paragraphs in paragraph 220(a) -- in

   9   Section 220(a) of the treatise.       Interestingly, Oscar points

  10   to the first paragraph, but not the second paragraph.

  11               And what the second paragraph of Section 220(a)

  12   says -- and I'm quoting -- is, quote, Since the St. Paul

  13   decision -- which is a 1978 Supreme Court case, St. Paul

  14   against Barry.     Since St. Paul, the lower courts have divided

  15   on the question.     And Your Honor indicated you saw at least

  16   one case that said it doesn't require.

  17               And Areeda goes on to say, Helpful, but certainly

  18   not dispositive, is that Section 3(b) was drafted by taking

  19   language out of the Southeastern Underwriters case, which

  20   refers to a conspiracy to boycott, coerce, or intimidate, thus

  21   suggesting that concerted action was contemplated by all

  22   three.    The most persuasive discussion is contained in the

  23   Ninth Circuit's Feinstein decision, which also concluded that

  24   all elements of Section 3(b) exception required concerted

  25   action.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 19 of 112 PageID 4537


                                                                           19


   1               And the Areeda treatise goes on to point in support

   2   of that statement to the legislative history of the McCarran

   3   statute.    And I think, Your Honor, it's worth pausing on that

   4   legislative history just for a moment.

   5               Senator Ferguson, the co-sponsor of the

   6   McCarran-Ferguson statute, in the legislative history

   7   distinguishes between what he calls monopolistic practices on

   8   the one hand, which were exempted from antitrust liability,

   9   assuming that they were the business of insurance and they

  10   were regulated by the state, and boycott, coercion, and

  11   intimidation, on the other hand, which were not exempted.

  12   That's exactly consistent with what the Southeastern case did,

  13   focusing on combinations.      Senator Ferguson draws exactly the

  14   same distinction.

  15               And I'll get to some other legislative history in a

  16   moment which makes it even more explicit.         But it appears,

  17   Your Honor, that what's going on here is that the senator was

  18   focused on exactly the distinction between Sections 2 and

  19   Section 1 of the Sherman Act.

  20               Section 2, as Your Honor knows, deals with monopoly

  21   practices, monopolization, unilateral conduct by a single

  22   entity that monopolizes a defined market, and engages in

  23   conduct by itself which has the effect of monopolizing that

  24   industry.    Whereas Section 1, it deals with combinations or

  25   agreements in restraint of trade.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 20 of 112 PageID 4538


                                                                            20


   1               What Senator Ferguson was plainly doing was saying,

   2   look, if we're talking about a Section 2 situation, if we're

   3   talking about monopolistic practices, somebody who is engaged

   4   in conduct that is, in fact, monopolizing a defined market,

   5   that's going to be subject to antitrust scrutiny if it meets

   6   the other criteria -- if it doesn't meet the other criteria.

   7   Whereas combinations -- I'm sorry -- is going to be exempt

   8   from antitrust scrutiny if it meets the other criteria of the

   9   exemption.    Whereas combinations in restraint of trade are,

  10   in fact -- if they involve coercion, intimidation, or boycotts

  11   are, in fact, going to continue to be regulated, which is

  12   exactly what the case law said in Southeastern.          It's what

  13   Hovenkamp and Areeda observed, and it's what Senator Ferguson

  14   said.

  15               And if you think about it, Your Honor, I think it

  16   makes pretty good sense.      Because if you think about what the

  17   Sherman Act, Section 2, involves, monopolies, they are

  18   inherently coercive.     By definition, you are forced to deal

  19   with the monopolist, because they're the only game in town.

  20   And so, the conduct that the monopolist engages in to either

  21   acquire or maintain that monopoly is inherently coercive.

  22               If Senator Ferguson was drawing a distinction,

  23   therefore, between monopolistic practices, which is his

  24   phrase, and other unilateral conduct, there is no distinction.

  25   He'd be referring to exactly the kind of conduct that is a
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 21 of 112 PageID 4539


                                                                           21


   1   monopolistic practice.

   2               The only basis for a logical distinction between

   3   referring to monopolistic practices, on the one hand, and

   4   boycott, intimidation, and coercion, on the other hand, is if

   5   there is a distinction of who is participating because,

   6   otherwise, the second falls into the category of the first.

   7   There is no distinction.      And if there's any doubt about that,

   8   Your Honor, the statement by Senator O'Mahoney in the same

   9   legislative history, it seems to me, nails that down clearly.

  10   Here's what Senator O'Mahoney said.

  11               Quote:    My judgment is that every effective

  12   combination or agreement to carry out a program against the

  13   public interest of which I have had any knowledge in this

  14   whole industry would be prohibited by Section 3(b).

  15               He didn't say any conduct, any unilateral conduct,

  16   any coercive conduct, any intimidating conduct.          He said

  17   any -- every effective combination or agreement that has the

  18   effect of coercing or intimidating.        So the stat- -- the

  19   senators who addressed this when the statute was enacted

  20   plainly were drawing a distinction between unilateral and

  21   collective action.

  22               And, Your Honor, as we all know, you can't conspire

  23   with yourself.       And these are our agents.    They have exclusive

  24   relationships with us.      And when you look at what Oscar has

  25   pled here about these agents -- let me just cite to three
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 22 of 112 PageID 4540


                                                                           22


   1   paragraphs.

   2               Paragraph 65 of the amended complaint says that

   3   Florida Blue, quote, works in concert with the contracted

   4   general agencies.     Works in concert.

   5               Paragraph 66, it says Florida Blue, quote, through

   6   its agents, unquote -- and it describes them as, quote, help

   7   police and enforce exclusivity.

   8               And then in paragraph 128, they say that Florida

   9   Blue requires their CGAs to impose exclusivity on agents and

  10   that the threats of termination are sent by CGAs, quote, at

  11   the direction of Florida Blue.

  12               They have, in those paragraphs, Your Honor, plainly

  13   pleaded the elements of an agency:        Acknowledgment by the

  14   principal that the agent will act for it, the agent's

  15   acceptance of that responsibility, and control by the

  16   principal over the actions of the agent.         They're all pled in

  17   the complaint.     And we can't conspire with our own agents.

  18               So, in fact, if, as we believe is absolutely clear

  19   from the legislative history, from what the Areeda treatise

  20   says, from what the Feinstein case says in the Ninth Circuit,

  21   which is cited by Areeda as the most compelling authority on

  22   the question, we believe that there is a collective action

  23   requirement, that it cannot be met here on the face of the

  24   complaint given the nature of the allegations of conspiring

  25   with our own agents and, therefore, Your Honor, the exemption
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 23 of 112 PageID 4541


                                                                           23


   1   applies.

   2               Just two other points and then I'll stop,

   3   Your Honor, unless you have any questions.

   4               Even if -- even if Your Honor finds somehow that we

   5   can conspire with our own agents to satisfy the collection

   6   [sic] action requirement, this is, as we point out in the

   7   papers, nothing more than concerted agreement to terms.

   8   It's agreeing on what the terms are under which we will do

   9   business.    And that's what the Hartford Fire case involved in

  10   1993, the Supreme Court case, where the Supreme Court said

  11   that a boycott must involve expansion of refusal to deal

  12   beyond the targeted transaction leveraging from some other

  13   transaction.    And then it said, concerted agreement to terms

  14   is not coercion or intimidation, quote, precisely what is

  15   protected by McCarran-Ferguson immunity.         That's at 808 and 06

  16   of the U.S. reported decision.

  17               So even if there were an ability to conspire with

  18   our own agents, Your Honor, it's not intimidation or coercion.

  19   It's concerted agreement to the terms.        There is no leveraging

  20   here.   The agents get one appointment statewide to sell all of

  21   our health insurance policies.       We're not leveraging to some

  22   other transaction.     The only way to terminate an agent is to

  23   terminate her appointment.      It's a single, unibody

  24   appointment, if you will, to sell insurance products in the

  25   State of Florida.     There's no leveraging of something else.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 24 of 112 PageID 4542


                                                                           24


   1   And, therefore, Your Honor, I think the immunity applies.

   2               My last point, Your Honor.      If you agree with us

   3   that the immunity applies and, therefore, the federal

   4   antitrust claims should be dismissed, then the state antitrust

   5   claims should be dismissed as well.

   6               The state law clearly in Florida is that the state

   7   antitrust law is parallel to federal antitrust laws.          If there

   8   is no antitrust claim at the federal level, then there should

   9   be no antitrust claim at the state level.

  10               And, in fact, there's a state statute, 542.20, which

  11   explicitly says that any conduct or activity exempt under

  12   Florida statutory or common law or exempt from the provisions

  13   of the antitrust laws of the United States is exempt from the

  14   provisions of this chapter.       So the exemption would apply at

  15   both the federal and state levels.

  16               Unless Your Honor has any questions --

  17               THE COURT:   No, more of an observation.

  18               And you cite -- you and your colleagues cite McWane,

  19   Inc. versus FTC from the Eleventh Circuit, 2015, which is, of

  20   course, binding and where the court held that exclusive broker

  21   arrangements are lawful and gives the caveat that they can run

  22   afoul of antitrust if used to maintain monopoly power.

  23               So, I just wanted to note that while you were

  24   speaking about collective action versus unilateral action --

  25   I mean, concerted action versus non-concerted action for
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 25 of 112 PageID 4543


                                                                           25


   1   purposes of coercion and intimidation and whether they should

   2   be viewed the same as the body of law on boycott, and even if

   3   I were to find it could be unilateral, I assume it's your

   4   position that the activity is protected under McWane and other

   5   case law saying -- or holding that exclusive brokerage

   6   agreements and arrangements are, in fact, lawful.

   7               MR. CHESLER:    Yes, Your Honor.

   8               THE COURT:   It's the way they're applied that can

   9   make them problematic, but not the existence itself.

  10               MR. CHESLER:    Exactly, Your Honor.     Exactly.

  11               THE COURT:   I think the best way to proceed is to

  12   have response on this issue, then we'll go to the second phase

  13   so it doesn't become --

  14               MR. CHESLER:    However you wish.     Thank you.

  15               THE COURT:   Thank you.

  16               Mr. Sunshine, I don't want to preempt your argument,

  17   but Thompson from the Fifth Circuit, which is binding on me,

  18   and is affirmed again in Sanger, which is not binding but

  19   which refers, of course, to Thompson versus New York Life,

  20   1981 Fifth Circuit case at 644 F.2d 439, unambiguously holds

  21   that the relationship between a broker and the insurer is the

  22   business of insurance.      Why is that not good law?

  23               MR. SUNSHINE:    Your Honor, I think that's it --

  24   it's a statement of general law.       I will go through the

  25   Supreme Court cases.       I'll go through Gilchrist.     I'll go
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 26 of 112 PageID 4544


                                                                            26


   1   through Thompson.

   2               But just to answer your question precisely, on

   3   page 44 -- sorry -- page 444 of the Thompson decision, the

   4   Thompson decision specifically notes -- let me just find my

   5   reference to it.     But that decision specifically notes -- and

   6   I'm quoting -- Clearly not all provisions that could be placed

   7   in an agency contract are all dealings are exempt.          And it

   8   cites the Zelson case.      And it says it needs to look at the

   9   insurer's scheme.

  10               And I think right here is a key point here.        We're

  11   not saying that an exclusive agency contract is illegal.           You

  12   know, the Court pointed to McWane.        We're not saying that

  13   under proper, kind of narrow scrutiny that an exclusive agency

  14   contract can be covered by McCarran-Ferguson.         But what the --

  15               THE COURT:   Thompson -- I'm sorry to interrupt, but

  16   Thompson on page 444 goes on one paragraph down and adds this

  17   language to what you just read.

  18               "Instead, this optional contract --" since as we

  19   know, there were two types of contracts for brokers in

  20   Thompson, one with incentives and one without.         So one that

  21   was exclusive and one that was not.

  22               "Instead, this optional contract --" the exclusive

  23   one -- "offered appellant various incentives beyond the usual

  24   agency relationship so that appellant would agree to focus all

  25   his entrepreneurial skill solely on selling insurance.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 27 of 112 PageID 4545


                                                                           27


   1   This distinction is significant and, on the facts of this

   2   situation, dispositive.      Such activity, whatever its merit, is

   3   within the business of insurance."

   4               MR. SUNSHINE:    And I thank Your Honor for that.

   5   And, again, this will become much clearer when we talk about

   6   Pireno and when we talk about Royal Drug.

   7               The court was specifically saying, "in this

   8   instance."    In this instance, basically what the insurance

   9   company said is, we -- agent, we will give you additional

  10   commissions, additional compensation at your option if you

  11   agree to focus on insurance.       There's nothing unreasonable or

  12   wrong with that contract.      The court was very clear to say,

  13   in this instance.     That's fine.    But the language that I just

  14   read Your Honor was also clear that the court was not saying

  15   this is a blanket exemption, and it specifically referred to

  16   looking at the overall scheme.

  17               And our argument here -- how ever it gets

  18   characterized by Florida Blue, our argument is not that an

  19   exclusive agency agreement is illegal.        Our argument is a

  20   pervasive scheme by an entrenched and established monopolist

  21   to tie up all or most of the brokers is a scheme that falls

  22   outside of McCarran-Ferguson and obviously is in that

  23   situation in McWane, Your Honor, where it's run afoul of it.

  24               And, Your Honor, I can go through Pireno, Royal

  25   Drug, Gilchrist, Sanger, which is also binding on this Court
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 28 of 112 PageID 4546


                                                                              28


   1   and which actually supports our point, and then go back to

   2   Thompson to show you how this all fits together and how the

   3   arguments here are really at a very superficial level.           And

   4   looking at exactly what's being done, what McCarran-Ferguson

   5   was targeted at makes sense.         And I think we can show why the

   6   Thompson case is a special situation and what controls is

   7   Gilchrist.

   8               THE COURT:   If I'm not mistaken, Sanger is Fifth

   9   Circuit, 2015?     If so, then it's persuasive.        But I take your

  10   point, because they're referring to Thompson.

  11               MR. SUNSHINE:    Yeah.    And I'm sorry.    I was putting

  12   emphasis on Sanger, because the -- Florida Blue put such

  13   emphasis on --

  14               THE COURT:   Does the timing of when Florida Blue

  15   acquired its exclusive brokers matter?        So, for example,

  16   you're framing it as the use of exclusive broker relationships

  17   to maintain monopoly power, and that's addressed in a number

  18   of cases.    But -- and, in fact, you cite -- I believe it's

  19   your side that cited anti-competitive exclusion raising

  20   rivals' cost to achieve power over price from the Yale Law

  21   Journal, 96 -- page 2009, 1986 publication.         But that article

  22   is premised upon the use of exclusive agents and brokers to

  23   shore up monopoly share after another company comes into the

  24   market and is the young aggressive rival, as they put it in

  25   the article.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 29 of 112 PageID 4547


                                                                           29


   1               In this case, weren't the broker relationships

   2   created at the inception of Florida Blue's entry into the

   3   market or thereabouts?      And if so, does the timing matter?

   4   Because introducing that to maintain monopoly power can run

   5   afoul of antitrust.      See McWane, which I mentioned, but having

   6   it previously is just the way that they marketed.          And framing

   7   it differently doesn't necessarily change that dynamic, or

   8   does that matter?

   9               MR. SUNSHINE:    No.   I think, actually, it does

  10   matter, Your Honor, and there's a complicated set of points

  11   that come out, but let me try and address it quickly.

  12               The timing matters both for the Section 2, the

  13   monopoly claims.     And Dentsply will address this correctly --

  14   will address this, and I'll get to it.        It says you can

  15   lawfully gain monopoly power, but continued use of these

  16   exclusive dealing contracts can violate -- and, in fact, the

  17   court found in that situation does violate Section 2.           So they

  18   can be legal in the past, but the use of them today...

  19               Second point is, the complaint alleges that all of

  20   these exclusivity contracts were renewed and re-upped after

  21   Oscar's entry.     So to say that the exclusivity contracts were

  22   in existence is not consistent with the facts pled in the

  23   complaint.    The new versions of the exclusivity agreements

  24   were signed up in August.      Third, the most --

  25               THE COURT:   But I'm just curious if that matters,
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 30 of 112 PageID 4548


                                                                           30


   1   though, because I'm not aware of any cases indicating that a

   2   company in a market -- in a given market who has exclusive

   3   brokerage contracts and renews them in the due course --

   4   ordinary course of business must abandon that practice for

   5   purposes of the issue we're with now, which is

   6   McCarran-Ferguson, whether it's the business of insurance.

   7   Because what you're talking about is, if the exemption doesn't

   8   apply, is there an unlawful maintaining of monopoly power,

   9   assuming we get past market share that gets a presumption of

  10   monopoly power.

  11               MR. SUNSHINE:    Right.

  12               THE COURT:   So we don't get there until we get past

  13   the exemption.     So does it matter that they renew the

  14   contracts for purposes of whether it's in the business of

  15   insurance, not for purposes of whether it creates a dominant

  16   force or maintains a dominant force?

  17               MR. SUNSHINE:    Your Honor, Dentsply absolutely

  18   addresses this issue.       If you'll recall from your reading of

  19   the Dentsply case, Dentsply didn't even have contracts.

  20   Dentsply was all dealings at will, but an under- -- a de facto

  21   understanding that it was exclusive.

  22               So in Dentsply, the conduct continued all along, and

  23   the court found this conduct that was taking place today

  24   violated the antitrust law.       And there's even a provision in

  25   the opinion itself which says Dentsply may have lawfully
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 31 of 112 PageID 4549


                                                                           31


   1   gained monopoly power at its time, but its continued

   2   maintenance is what now violates the antitrust law.          And that

   3   goes back to Grinnell, Your Honor, the old established Supreme

   4   Court case that says you can acquire monopoly power through

   5   skill, you know, whatever, but it's the continued practices.

   6               And here, Your Honor, again, I think it's wrong to

   7   focus on the signing up of an exclusive agent.         What's illegal

   8   is a pervasive practice to tie up the entire market.          That's

   9   the difference between exclusive agency.

  10               But there's also an important time connection with

  11   respect to McCarran-Ferguson, Your Honor, and that is that

  12   there is a time discontinuance between the relationship

  13   between the insurer and the insured.        That is done at a

  14   completely different time than these exclusive agency's

  15   contracts are signed up, and that's fatal to McCarran-Ferguson

  16   immunity in this case.

  17               And, Your Honor, I'd like to kind of re-visit those

  18   -- those basic points to be able to demonstrate to you why

  19   actually on all three elements the McCarran-Ferguson immunity

  20   just doesn't apply here.      And just to kind of put it in

  21   context and to try to make sense of the arguments that we've

  22   heard from Florida Blue, I want to start off with what the

  23   complaint actually alleges and then the contradictions in what

  24   Florida Blue is trying to say.

  25               What the complaint actually says is that there's a
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 32 of 112 PageID 4550


                                                                              32


   1   set of persuasive contracts with brokers across the entire

   2   State of Florida and that this whole scheme qualifies for

   3   antitrust immunity even though the brokers' contracts are not

   4   part of the contract between the insurer, Florida Blue, and

   5   the insured.

   6               Now, that flies squarely in the face of what are

   7   axiomatic principles in every one of the cases we're talking

   8   about, Pireno, Royal Drug, Gilchrist.        All of those cases say,

   9   first of all, that McCarran-Ferguson is extremely limited.

  10   It's a narrow exemption.      It's intended to protect just

  11   cooperative ratemaking and the performance of insurance

  12   contracts, neither one of which covers arrangements with

  13   exclusive agents.

  14               If we take the arguments that we have just heard --

  15   in fact, we heard it doesn't even apply to monopolists --

  16   there is -- the extent of that argument is that there is a

  17   broad antitrust exemption for the insurance industry.           That

  18   was plainly rejected in Congress in 1945.         It's been plainly

  19   rejected by every Supreme Court case that's looked at it.

  20   It's been rejected by Gilchrist here in the Eleventh Circuit.

  21               The real question is defining into, is it the

  22   business of insurance, is it regulated by state law, and is

  23   there a coercion?     The regulated by state law, again, the

  24   arguments that Florida Blue make basically say every state

  25   regulates insurance in some way.       That would turn this into a
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 33 of 112 PageID 4551


                                                                           33


   1   total exemption for the insurance industry.

   2               And, in fact, the regulation here -- and I heard

   3   Florida Blue argue this both ways.        They cite four provisions

   4   of the statute.     Two are on licensing and appointment of

   5   agents, which are extremely limited.        The other two are the

   6   antitrust provisions, which then Florida Blue then says, but

   7   you can't sue under the two antitrust -- the two Florida

   8   provisions because of -- because of the exemption.

   9               THE COURT:   In Sanger, the Court, though, held at

  10   page 745 that regulated by state law is not a high bar for

  11   antitrust defendants to clear.       If the state's insurance

  12   industry is regulated by state law, then antitrust law does

  13   not apply.    Now, you don't get there until you first cross

  14   business of insurance.      So the fact that the states fairly

  15   broadly regulate the business of insurance is not dispositive.

  16   It doesn't -- it doesn't broaden the exemption because you

  17   still have those two other prongs that you have to meet,

  18   business of insurance and then, of course, the last prong, no

  19   coercion, boycott, or intimidation.

  20               MR. SUNSHINE:    Yeah.   I mean, I think -- and there

  21   is -- there's a mix of law on that provision.

  22               But I think that here, where all Florida does is say

  23   that an agent has to be licensed and in order to sell an

  24   insurance policy, it has to have an appointment for the

  25   insurance company, and then we have a letter cited in
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 34 of 112 PageID 4552


                                                                             34


   1   paragraph 127 of the complaint that says Florida law doesn't

   2   cover exclusivity at all.      That turns McCarran-Ferguson into a

   3   blanket exemption -- or, I should say, that turns the second

   4   prong into a meaningless prong, because every state has some

   5   insurance law.

   6               So here, you would leave Florida with the Florida

   7   regulators saying, this is not within our purview.          This is

   8   not something we do.     And Florida Blue saying, well, you can't

   9   sue under the antitrust law.

  10               THE COURT:   Has the Supreme Court or the Eleventh

  11   Circuit defined what regulated by state law means any more

  12   clearly than what I just said?

  13               MR. SUNSHINE:    I don't believe so, Your Honor.

  14   I don't believe so.      So, I think that's unclear.      But,

  15   Your Honor, I do think that by going through the business of

  16   insurance, we can easily dispose of this claim.          I think we

  17   can also do it by coercion.

  18               And let's go right to the business of insurance,

  19   because the whole purpose -- and I appreciate the reading of

  20   the legislative history of the Act, but the whole purpose was

  21   to protect cooperative ratemaking.

  22               The Southeastern case was a criminal case against

  23   insurers who were cooperating to try to put ratemaking.           And

  24   the court was very -- the Congress was very clear to say, what

  25   we're trying to do is to protect cooperative ratemaking.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 35 of 112 PageID 4553


                                                                           35


   1               THE COURT:   And the Supreme Court defines that as

   2   transferring and spreading policyholder risk, right?          I mean,

   3   that's the way that ratemaking -- cooperative ratemaking can

   4   be protected is by allowing the parties to communicate so they

   5   understand the risk they're dealing with.         But then the

   6   Supreme Court states in Royal Drug that the business of

   7   insurance is the transfer or spreading of policyholders' risk.

   8               MR. SUNSHINE:    That's correct, Your Honor.      But it's

   9   the transfer of risk between the insurer and the insured.

  10               THE COURT:   Right.

  11               MR. SUNSHINE:    And then what both Pireno and Royal

  12   Drug do is engage in line drawing about what defines the

  13   business of insurance.

  14               THE COURT:   Yes, in the context of those unique

  15   cases, chiropractor and the prescription drug reimbursement

  16   deal between the insurer and the pharmacies that undertook

  17   that business.

  18               MR. SUNSHINE:    And then, Your Honor, Gilchrist does

  19   the same thing.

  20               THE COURT:   Every case does that.      They're drawing

  21   the line.

  22               MR. SUNSHINE:    And I think if we go through those

  23   three cases, Your Honor, and compare it to the facts in this

  24   case, you'll see why we are comfortably on the side of this

  25   is -- of the -- of this pervasive scheme of agents do not fall
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 36 of 112 PageID 4554


                                                                             36


   1   within the -- into the spreading of risk.

   2               THE COURT:   Before you do and just to make -- I

   3   don't want to keep interrupting you, which is why I'll do this

   4   now so I can stop interrupting you.        You mentioned at one

   5   point a moment ago about the brokerage -- exclusive brokerage

   6   agreements are not part of the contract between the insured

   7   and the insurer.     Do you feel that that is required, that the

   8   brokerage agreement would have to be incorporated into the

   9   contract?    Because I can't imagine that ever happens.

  10               MR. SUNSHINE:    Well, I think that, Your Honor, that

  11   is one of the elements that are fatal to -- to this claim that

  12   these contracts are covered by McCarran-Ferguson.          It's the

  13   Pireno court itself that talks about the temporal connection

  14   between the contract between the insured and the insurer.

  15   The fact that -- and I -- so that the fact that these occur at

  16   different times and occur at different places show that they

  17   are not part of the transferring of risk.

  18               I think the other place where this gets, I think,

  19   described very nicely is in Gilchrist on page 1333.          And what

  20   Gilchrist does is it looks at the policy that was in front of

  21   the court, which was having to do with -- it had to address

  22   the question of class certification, and it actually dismissed

  23   the case, because it decided sua sponte they didn't have

  24   jurisdiction, but it looks at the use of OEM parts to repair

  25   cars.   It compares it to Royal Drug, which was pharmacy
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 37 of 112 PageID 4555


                                                                            37


   1   agreements.    And it compares it to Pireno, which was the

   2   contractor's review.     And what each of those cases do is they

   3   look at the underlying contact.

   4               In each of those cases, the court says, we

   5   understand that there's going to be some effect on premiums,

   6   but to say that anything that affects premiums is affecting

   7   the risk is just -- is going way too far.         And it says that

   8   that would essentially insulate every business decision of the

   9   insurer.    And that would fly right into the face of one of the

  10   axioms that the antitrust -- that McCarran-Ferguson is to

  11   protect the business of insurance, not the business of

  12   insurers.

  13               And just a couple of what I think, you know,

  14   really -- and this is on page 128 and 129 of the Pireno

  15   decision.    Every business decision in some sense has some

  16   impact.    This argument proves too much.      It's plainly contrary

  17   to the statutory language.      The statute protects the business

  18   of insurance, not the business of review -- of insurers.

  19               THE COURT:   Don't those cases usually turn on

  20   whether the insured is getting the benefit of their bargain

  21   regardless of the side deal?

  22               So, for example, with Royal Drug, the court

  23   concluded that the policyholder only cares about their co-pay.

  24   They don't care about the deal negotiated between the insurer

  25   and the pharmacies.      Therefore, not in the business of
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 38 of 112 PageID 4556


                                                                           38


   1   insurance.    It doesn't go -- it's not integral to the policy

   2   relationship.

   3               MR. SUNSHINE:    Correct.

   4               THE COURT:   Same thing with Pireno, that it's not

   5   necessary because the after-the-fact claims adjustment doesn't

   6   affect whether the party pays or not.

   7               MR. SUNSHINE:    Right.   Same thing is true in this

   8   case, Your Honor.     The policyholder here doesn't care what

   9   commission the agent gets, doesn't care whether the agent is

  10   exclusive.    The person who buys the policy directly over

  11   the -- over the Internet gets exactly the same policy that

  12   somebody bought it through the agent.

  13               Those facts, Your Honor, fall flatly and precisely

  14   into exactly the distinction you're making.         That's why it's

  15   also logically and temporally unconnected to the spreading of

  16   the risk.

  17               I think there's a good notation in Gilchrist where

  18   this argument once had the same kind of thing of, does this

  19   affect the contract?     And the question was, you know, do the

  20   claims go to the heart of the reliability, the interpretation,

  21   and the enforcement of the policy?

  22               Here, Your Honor, the agency contracts have nothing

  23   to do with reliability.      They have nothing to do with

  24   interpretation.     They have nothing to do with enforcement.

  25   And in the words of Royal Drug -- Royal Drug was about the
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 39 of 112 PageID 4557


                                                                           39


   1   drugstore.    But here on page -- again, this is on Gilchrist,

   2   quoting Royal Drug on 1333:       Blue Shield policyholders are

   3   basically unconcerned with the contract between the insurers

   4   and the pharmacies.

   5               Same thing here, Your Honor.      If you or I were to

   6   buy an insurance contract from Florida Blue through the agent,

   7   we couldn't care less how much commission the agent got.           We

   8   couldn't care less whether it was exclusive or non-exclusive.

   9               THE COURT:   Those cases, however, deal with

  10   cost-saving agreements that the policyholder is not a party to

  11   and doesn't care about, because it does not affect their

  12   bottom line.    The other cases cited by your colleague involve

  13   the specific role of a broker in spreading risk, a different

  14   variety, if you will, of this analysis.

  15               So, for example, in Feinstein, talking about that

  16   temporal relationship, the Ninth Circuit is looking at the

  17   agreement between the Medical Association for Los Angeles

  18   County and the insurance company using sole and exclusive

  19   agents to represent the Los Angeles County Medical

  20   Association.

  21               And there, the court found that it didn't matter

  22   that the Los Angeles County Medical Association negotiated the

  23   contract, which would be temporally different in time than the

  24   policy sold, because the law generally views the intermediary

  25   who negotiates the contract as an agent, either of the insured
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 40 of 112 PageID 4558


                                                                            40


   1   or the insurer, and not as a party pursuing its own objective.

   2               So why aren't brokers also agents of Florida Blue,

   3   and the temporal disconnect between hiring the agent or

   4   renewing the contract and selling the policy would fall under

   5   the Feinstein analysis of being not dispositive?

   6               MR. SUNSHINE:    Well, Your Honor -- and that's

   7   exactly the reasoning in Sanger as well.         And I think where

   8   both those cases are just completely opposite here is that in

   9   Sanger, the broker was HUB.       In Feinstein, the broker was --

  10   they were acting as the exclusive broker for a pool of

  11   insureds.    They weren't acting as the broker for the insurance

  12   companies.    And what they were trying to do -- Sanger is the

  13   best example.    It's the case that Florida Blue relies most

  14   heavily on.

  15               There's a group of insureds, veterinarians, a

  16   relatively small group with very specific set of risks who

  17   pooled their risk, and they hired an exclusive broker as part

  18   of pooling their risk to go out and get collective ratemaking

  19   from a number of insurance companies.

  20               And, Your Honor, at core, that is exactly the

  21   activity that McCarran-Ferguson is trying to protect.           A pool

  22   of insureds collect their risk.       A pool of multiple insurers

  23   get together and say, let's figure out how we can most cheaply

  24   cover that risk, and they did it through an agent.

  25               Again, Your Honor, we're not saying that every
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 41 of 112 PageID 4559


                                                                           41


   1   exclusive agent's contract is covered.        But what's so

   2   different about this case -- let's go back to first

   3   principles.    It's not cooperative ratemaking.       That's

   4   conceded.    There's one insurance company here.       It's a

   5   monopolist.    It doesn't need anybody else.       It's not spreading

   6   risk.   And then, Your Honor, the other point that you made is

   7   the ACA itself spreads that risk.       The ACA is effectively

   8   acting as the veterinarian association for Los Angeles County.

   9   So there is no -- the risk pooling has been done on the

  10   insured's side already, and there's no cooperative ratemaking

  11   here.   In fact, very much to the contrary, the whole point of

  12   the scheme is to avoid other insurers coming in.

  13               And, you know, I thought it was rich to see the

  14   quote about siphoning off customers.        One, I think you can

  15   disregard that on the Pireno and the Royal Drug about, you

  16   know, affecting premiums.      But I also, you know, can't ignore

  17   the McWane/Dentsply side of the equation where somehow we

  18   should be worried about the dominant entrenched monopolist

  19   losing a few brokers when Oscar can go out and find uninsured

  20   patients and train up new brokers at the same time.          And the

  21   contradiction is just -- just speaks volumes between the two.

  22               And I think when you take that back to the business

  23   of insurance, which -- does it spread risk, is it integral to

  24   the policy relationship between the insurer and the insured --

  25               THE COURT:   Don't you concede that point, though,
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 42 of 112 PageID 4560


                                                                           42


   1   when you argue that their exclusive brokerage relationships

   2   hurts Oscar, because it's cutting off a way to get additional

   3   people to sign up?       In other words, it must be integral if it

   4   hurts you.

   5               MR. SUNSHINE:    No, Your Honor.    Because I think that

   6   what that goes to is really this question about cost

   7   reduction.    I mean, basically what Florida Blue is saying is,

   8   is our cost would be a little bit lower.         We could offer lower

   9   premiums if we had, you know, a bigger market share.

  10               I think, you know, kind of the corollary of that

  11   point is, we should just allow Florida Blue to have a

  12   hundred percent of every market that they're in, all right,

  13   which clearly the McCarran-Ferguson is not out sanctioning

  14   monopolies.    And the whole purpose of the ACA is to spur

  15   competition.    The whole purpose of the ACA was to put common

  16   products together to pool the risk and allow different

  17   insurance companies to come in and compete for that business.

  18               THE COURT:    But I can't really get there.      And there

  19   are a number of cases that make this observation where the

  20   court states that they're not passing judgment on whether they

  21   approve or disapprove of the practice.         They look at the

  22   exemption and they look at the criteria for the exemption, and

  23   that's where the analysis stops.       Only when you get past there

  24   do you then look at market share, harm, foreclosure, whether

  25   it's substantial, and all the other factors.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 43 of 112 PageID 4561


                                                                           43


   1               MR. SUNSHINE:    Right.

   2               THE COURT:   So it's not for me to pre- -- you know,

   3   to pass judgment on whether I approve of the way market share

   4   is acquired or maintained.      It's whether the exemption

   5   applies.    And that's a three-step analysis with the subparts

   6   that we've already talked about.

   7               MR. SUNSHINE:    That's right, Your Honor.      And I'll

   8   put that -- put the whole McWane/Dentsply piece aside.

   9               I do think, going back to the three key elements on

  10   the business of insurance, right, which is just kind of prong

  11   one, it's, does it spread the risk?        And I think we've already

  12   talked about the risk is being spread through the ACA.           To say

  13   that --

  14               THE COURT:   Although the counter argument is it

  15   softens the risk.     It doesn't delete it.      Otherwise -- the

  16   business of insurance is, as we all know, about spreading

  17   risk, taking in money and hopefully paying out less than you

  18   take in, and also allowing people to pay a smaller amount to

  19   avoid a catastrophic financial exposure that may or may not

  20   arise in their life.     So that's what we're all about with

  21   insurance, more or less.

  22               But what your colleague is saying is that the ACA

  23   doesn't eliminate that.      It just softens it by leveling to

  24   some extent.    You first have to have bodies in the program

  25   before you have risk to spread.       You have to have people with
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 44 of 112 PageID 4562


                                                                           44


   1   high risk and low risk, pre-existing conditions, no

   2   pre-existing conditions.      That whole universe of potential

   3   insureds that are covered by the ACA, that group has to be

   4   collected so the risk can then be spread between those who are

   5   willing to enter into that market, because some have left, as

   6   we learned from the last hearing, and some have stayed.           Some

   7   have grown.    Some have withered by whatever -- for whatever

   8   reason, their own choice or competition.

   9               MR. SUNSHINE:    Right.   But I think that argument

  10   goes too far in the sense of anything that could arguably come

  11   back and say that has -- has increased, spread the risk, is,

  12   therefore, covered under this policy.        And I think that's why

  13   the other two prongs really matter:        Is it integral to the

  14   relationship between the policy and the policyholder?           And is

  15   it limited to practices in the insurance industry?

  16               And let me speak to those 'cause I -- I think on the

  17   first one, I think it goes way too far.        It doesn't really

  18   spread the risk.     It's not the cooperative kind of ratemaking,

  19   right?   That's what Congress was trying to do, was to protect

  20   cooperative ratemaking.      There's nothing about Florida Blue's

  21   program that's cooperative ratemaking.        It's all about

  22   protecting itself.

  23               And that's why it's so far afield from what the

  24   purpose of McCarran-Ferguson is, what the Supreme Court said

  25   in Pireno, Royal Drug.      And to say, oh, this -- you know, we
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 45 of 112 PageID 4563


                                                                           45


   1   can figure out a way in which this actually somewhat reduces

   2   our risk, even though that risk is reduced by the ACA, just

   3   turns what, you know, what other -- which is clearly a narrow

   4   exemption into a more limited one.        But more importantly, I

   5   think it fails the other prongs of, is it integral to the

   6   policy relationship between the insurer and the insured.           It

   7   has nothing to do with the policy relationship between the

   8   insured and the insurer.

   9               Whoever buys a policy gets the exact same policy

  10   from whoever -- from whoever buys it.        It does not affect,

  11   under Gilchrist, the reliability, interpretation, or

  12   enforcement.    And in Gilchrist, it kind of said, yeah, if you

  13   can save some money, that arguably affects reliability, but

  14   that's way too far and reads way too much into it.

  15               And then lastly, the limited to entities in the

  16   insurance industry, there's not a lot of case law on this one

  17   way or the other.     But what the -- remember, that's a prong to

  18   try to understand, is this the business of insurance?

  19               And so the question, I think, that's being asked

  20   under limited to entities inside the insurance industry is, is

  21   this a unique device that is used in the insurance industry to

  22   spread risk?    Is it a unique device that's used to perform

  23   contracts?    And that's why the question that, one, these

  24   practices of using schemes of exclusive agents outside the

  25   antitrust laws exist.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 46 of 112 PageID 4564


                                                                              46


   1               But I think it's also relevant, as Oscar has alleged

   2   and really hasn't been disputed, that nowhere else in the

   3   country is this scheme used.       So it can't be necessary or

   4   important to the spreading of risk in the insurance industry

   5   if it's unique to just this particular situation.

   6               THE COURT:   Doesn't the Eleventh Circuit seem to

   7   acknowledge that the use of exclusive brokers in insurance is

   8   an industry practice in McWane when they say that it's not

   9   unlawful to have an exclusive brokerage relationship?           It's

  10   only when you misuse it to maintain monopoly power that it

  11   becomes a problem.

  12               MR. SUNSHINE:    That's exactly my point, Your Honor,

  13   that, you know, the practice of having an exclusive agency is

  14   done all the time in all kinds of places.         It's the practice

  15   of having a pervasive scheme that runs afoul of the antitrust

  16   law.   It's also that practice that has not occurred -- to our

  17   knowledge and has never been disputed by anybody else -- that

  18   practice hasn't occurred anywhere else in the country.

  19               My point for the Court this morning is that shows

  20   that that's not a practice that's common in the -- inside the

  21   insurance industry and is one that is, therefore, useful for

  22   getting at, is this the business of insurance?         Does this have

  23   to do with cooperative rate setting?

  24               It doesn't, Your Honor.     It's a scheme to protect

  25   monopoly power.     It's not what Congress was trying to get at
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 47 of 112 PageID 4565


                                                                           47


   1   when it passed the exemption.       It's not what the Supreme Court

   2   has said when it's focused on it.       It's not the way the

   3   Eleventh Circuit deals with it.

   4               I mean, Gilchrist, page -- right at the very

   5   beginning acknowledges that ratemaking and performance of

   6   insurance-based contracts are at the core of

   7   McCarran-Ferguson.     That's really -- you know, and that,

   8   again, as I had said, is going to the heart of reliability,

   9   interpretation, and enforcement.

  10               And I think, again, the cite out of Pireno and Royal

  11   Drug that the challenge practice was largely a matter of

  12   indifference to the policyholders, that's such a compelling

  13   point for us, Your Honor, such a compelling point.          You know,

  14   as I said, you or I or whoever purchases here in Orlando, who

  15   gets a contract, gets the same contract regardless of who they

  16   buy it from, whether they buy it direct, whether their agent

  17   gets a commission, whether their agent's exclusive or not

  18   exclusive, and they fail that prong as well.

  19               I do also -- unless Your Honor has more questions on

  20   the business of insurance, I do want to go to the coercion

  21   point.   And I'm not really sure exactly what Florida Blue's

  22   arguing at this point.

  23               I guess I would start with the plain language of the

  24   statute.    The statute says, an agreement to boycott, coerce,

  25   or intimidate, or acts of boycott, coercion, or intimidation.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 48 of 112 PageID 4566


                                                                            48


   1   I don't think the statute could be any clearer.

   2               I appreciate Florida Blue read you a lot of

   3   legislative history of the Act, but I think it's pretty clear

   4   what was actually passed, and then also clearly been

   5   interpreted by the courts.

   6               I recognize that there's one case that says boycott

   7   has to be concerted, but that case does not deal with whether

   8   there can be an act of coercion or an act of intimidation.

   9   The idea on coercion, to say that this is all one transaction,

  10   just misses the point.      I mean, the transaction is the selling

  11   of ACA plans here in the Orlando area.

  12               What Florida Blue, as a monopolist, has done has

  13   chosen to bundle all of the transactions of all the different

  14   products statewide.      And so it's a number of products, and

  15   it's the entire state.      They've chosen to bundle it into one

  16   contract.    That's how monopolists coerce.       That's precisely

  17   the coercion that was in McWane.       That's precisely the burden

  18   that was in Dentsply.

  19               The bundling of it all into one place is the

  20   economic coercion.       You see it in the brokers that we cite in

  21   our complaint in the paragraphs in the 50s and 60s.          All these

  22   brokers say, I have no choice but to resign my appointment

  23   because of all the business I have elsewhere.         That is, by

  24   definition, economic coercion.

  25               THE COURT:    What do you make of McWane, then, where
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 49 of 112 PageID 4567


                                                                           49


   1   the court held having an exclusive brokerage arrangement is

   2   lawful?

   3               So here, for example -- and we've seen this in some

   4   other cases where there are exclusive arrangements.          We spoke

   5   about one a moment ago where you have the two different types

   6   of policy, one that had the exclusivity and the higher

   7   commissions and one where you were a free agent.          You were an

   8   independent contractor.

   9               MR. SUNSHINE:    Right.

  10               THE COURT:   So in this case, if we start with the

  11   premise that exclusive business arrangements between insurers

  12   and brokers is lawful, then what is coercive about saying to

  13   somebody, look, you've entered into this contract of your own

  14   free will, and you have to abide by the terms?

  15               It's like a non-compete.      Every person who enters a

  16   business -- and you could have the same argument.          They have

  17   to enter the business because they have to pay their bills.

  18   They need a job.     They have to have money.      So they enter.

  19   They sign an agreement that says you won't compete and that if

  20   you leave and compete, you get sued to enforce the agreement.

  21               How is that coercive to simply enforce an agreement

  22   that you entered into by a party who could say no?          There's a

  23   whole lot of brokers in the State of Florida who don't work

  24   for Florida Blue.

  25               MR. SUNSHINE:    Your Honor, McWane is binding
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 50 of 112 PageID 4568


                                                                            50


   1   precedent on this Court, and McWane totally sides with our

   2   view.    And it's not that one exclusive agency contract is

   3   illegal.    That's not what McWane says.

   4               What McWane says, if you, the monopolist, enter into

   5   so many exclusive agent contracts that you foreclose in large

   6   part or if you foreclose people through a series of contracts,

   7   McWane says you violated the law.

   8               When I'm saying coercion, what's understood under

   9   the antitrust laws -- it's certainly in McWane.          It's

  10   certainly in Dentsply -- is economic coercion.

  11               And so if you're a broker -- say, Your Honor, I'm a

  12   broker.    I have had relationships with insureds all over the

  13   state.    When I sign up for Oscar and Florida Blue says, you're

  14   going to be terminated and lose all your business in all these

  15   other places no matter how good of a deal Oscar gives you.

  16   And I look at my business and say, I can't afford to lose all

  17   of those others, I have to resign my commission, that, under

  18   the law, is economic coercion by a monopolist.         That's what

  19   McWane finds.    That's what Dentsply finds.       That is the

  20   coercion that we talk about with antitrust violations.

  21               But I think the coercion in this case goes beyond

  22   just enforcing the contract.       Your Honor, we cite in -- I

  23   think it's paragraph 59.      I'll have to go back and look.       But

  24   we cite a broker who was terminated for going on a radio show.

  25   He didn't violate the terms of his contract.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 51 of 112 PageID 4569


                                                                           51


   1               His contract was he couldn't sell -- he couldn't

   2   sell Oscar insurance policies.       He went on a radio show, and

   3   he got terminated.       That's coercion.   That's intimidation.

   4               And moreover, Your Honor, it's really worse than

   5   that, because what the complaint clearly alleges -- and I

   6   think what we showed at the preliminary injunction hearing as

   7   well -- is there's selective enforcement.         This is not --

   8               THE COURT:    How pervasive does the -- let's assume

   9   for the sake of argument that firing a person who goes on a

  10   radio show is coercion.      Let's just assume that.      Dealing with

  11   that one example, how pervasive must that be for the exemption

  12   not to apply?    Can it be one out of 2,000 people?        Can it

  13   be -- is there some number?

  14               Most of the cases involve a broker suing the insurer

  15   saying, I want -- you know, you've precluded me, because

  16   you've left New Jersey and you're no longer in that market

  17   under an agreement you have with other insurers to not compete

  18   in certain markets, or something of that kind.

  19               MR. SUNSHINE:    Well, Your Honor, we know there were

  20   235 brokers who signed up.      We don't -- and had to terminate

  21   their appointments as a result of communication.          We also know

  22   that there are many brokers who refuse to talk to us, but this

  23   is exactly what discovery is for.       So we're not talking one.

  24   And I think the complaint amply pleads all of those facts.

  25               We talk about meetings that happened in August of
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 52 of 112 PageID 4570


                                                                             52


   1   2018, if I'm keeping my years right, where there was clear

   2   statements to the market.      Call it intimidation.      Call them

   3   threats.    There was letter writing.      There was the termination

   4   of this guy.    And we lost at least 235 agents.       So we're not

   5   talking about a single instance of coercion.         And so this

   6   coercion is all a part of the scheme.

   7               And again, Your Honor, just -- I keep coming back

   8   to first principals.     This coercion has nothing to do with

   9   cooperative ratemaking.      It has nothing to do with what the

  10   McCarran-Ferguson Act has attempted to cover.         To say that

  11   this is covered by the McCarran-Ferguson Act is to give a

  12   complete pass to the insurance industry.         Nobody's done that.

  13   Congress didn't do that.      The Supreme Court didn't do that.

  14   That's all I have for now, Your Honor, on -- oh, I'm sorry.

  15   I do have one more -- one more point, just to go back just

  16   briefly to the regulated by state law.

  17               And, you know, again, Florida Blue says there's four

  18   provisions of state law that apply and regulate this industry.

  19   They say that there are two provisions.        I think it's 626.11,

  20   and then the other one is -- is, I think, 633.         Both of those

  21   deal with licensing and appointment only.

  22               In Florida, you have to have a license.        And in

  23   Florida, you have to be appointed by an insurance company

  24   before you sell it.     Period.    End of story.

  25               They then cite the two antitrust statutes to also
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 53 of 112 PageID 4571


                                                                           53


   1   say that Florida regulates it.        But you heard Florida Blue at

   2   the end of the argument say, oh, well, those statutes, there's

   3   actually an exemption from that statute, so those statutes

   4   don't even apply.

   5               So we have two statutes that deal with licensing and

   6   appointment.    We have a letter from the Florida regulator that

   7   says that the matters that have to do with exclusive agency

   8   are a matter of civil contract.       They are not regulated by the

   9   Florida Insurance Code.      So here in Florida, what Florida Blue

  10   would have you believe, again, is that there's a total

  11   exemption from the antitrust laws on the basis of the fact

  12   that people have to be licensed and appointment.

  13               Again, Your Honor, it just boggles the mind that

  14   given the nature of the statute and given the case law that

  15   that could be the case.      And as we talked about earlier, every

  16   state has some insurance law of some extent.         And so this

  17   would render this prong of the analysis to be completely

  18   meaningless.    We may as well make it a two-part test and not a

  19   three-part test.

  20               THE COURT:   Very good.    Thank you very much.

  21               MR. SUNSHINE:    Thank you.

  22               THE COURT:   Let's take a short break so my court

  23   reporter can have a quick reprieve.

  24               We'll come back at -- in about ten minutes.

  25         (Recess from 10:47 a.m. to 11:02 a.m.)
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 54 of 112 PageID 4572


                                                                           54


   1               MR. CHESLER:    Your Honor, may I respond very, very

   2   briefly?

   3               THE COURT:   Yes, you may.

   4               MR. NEGRETTE:    And, Your Honor, I'm sorry.      This is

   5   Jeff Negrette for the United States.        I just wanted to make

   6   myself available, if you do have any questions about the

   7   government's perspective on this before the --

   8               THE COURT:   I may have a question for you about

   9   Thompson and your view on whether it's binding or not and why

  10   not.   So we'll -- I'm going to come back to you after I talk

  11   to these two gentlemen.

  12               MR. NEGRETTE:    Fair enough.    Thanks.

  13               MR. CHESLER:    Thank you, Your Honor.

  14               THE COURT:   Mr. Chesler, I do have a couple of

  15   questions before you go into your response.

  16               MR. CHESLER:    Yes, of course.

  17               THE COURT:   They deal with state regulation and the

  18   coercive component.

  19               There is a policy of guidance on what constitutes

  20   state regulation for purposes of the exemption, and I'm a bit

  21   concerned that any state regulation whatsoever is adequate.

  22               So let's assume for the sake of argument that the

  23   relationship between an insurer and a broker is clearly

  24   business of insurance.      Let's just assume that's good sense

  25   for a lot of reasons.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 55 of 112 PageID 4573


                                                                           55


   1               We next then turn to whether there's state

   2   regulation.    If the -- and here's where my concern lies.

   3   An argument you made is that if there is an exemption under

   4   the McCarran-Ferguson Act, there is also an exemption to the

   5   state antitrust rules under Florida Statute 542.20, I think

   6   you said.    That would mean there's no antitrust law applicable

   7   to the conduct, and you're left with only whatever the state

   8   is regulating.     And if the state is not regulating anything

   9   but licensure and a few other things, then conduct which might

  10   theoretically be monopolistic cannot be addressed, meaning

  11   they're not going to -- the state regulators, I assume, would

  12   not pull licenses from brokers who themselves personally are

  13   doing nothing wrong.     So what level of state regulation is

  14   necessary for congressional intent to be met?

  15               So, I see this probably as a Tenth Amendment sort of

  16   analysis on their part, that they're looking at the state

  17   should regulate this conduct.       We'll exempt it because

  18   insurance is highly scrutinized.       It's highly regulated.

  19   You have your own tools to deal with it.         We'll exempt it from

  20   antitrust, if all the prongs are met.        But if the state's

  21   regulation is thin, is that adequate?

  22               I mean, it may be a matter that the state

  23   legislature simply needs to go back to the drawing board and

  24   do better.    But if it's not a complex web of regulation, then

  25   what is enough to constitute, quote, state regulation.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 56 of 112 PageID 4574


                                                                           56


   1               And then on coercion, we have a motion to dismiss,

   2   so their allegations are pled.       In the complaint, I initially

   3   focused on paragraphs 5, 6, 51, 52, which really deal with

   4   coercion and intimidation.      But as Mr. Sunshine points out,

   5   there are other paragraphs referring to meetings and

   6   statements and things.      So at this level of review, why

   7   wouldn't that be enough to carry at least that prong for the

   8   plaintiff, that is, to defeat a motion to dismiss?

   9               So whatever else you wanted to respond to, please

  10   feel free.    But Mr. Sunshine's comments gave me those

  11   thoughts, and I wanted to give you an opportunity to respond

  12   to them.

  13               MR. CHESLER:    I appreciate that, Your Honor.

  14               First, with respect to the state regulation, the

  15   state statute does certainly say that if there is an exemption

  16   from federal antitrust law, that exemption applies to state

  17   antitrust law as well.      That was a decision made by the state

  18   legislature.    They didn't need to say that, but they chose to

  19   say it.

  20               And it would seem to me, Your Honor, that what that

  21   leaves, in answer to your question is, it leaves a very

  22   well-endowed state insurance commission that can -- that is

  23   empowered to investigate whatever they believe is, in fact,

  24   inconsistent with the best interests of the population of

  25   Florida vis-a-vis insurance, a broad investigative authority,
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 57 of 112 PageID 4575


                                                                           57


   1   broad enforcement authority.

   2               And as Your Honor correctly points out, the

   3   legislature has obviously the authority to enact whatever laws

   4   they wish to regulate insurance within the State of Florida.

   5   The question here is -- is not whether there would be a

   6   mechanism, I would submit, for the state to address the

   7   question of regulation, if it wanted to.         The question is

   8   whether the insurance business involved here is sufficiently

   9   regulated by the state so as to satisfy that prong of the

  10   federal antitrust immunity.

  11               There are other states, including the one in which I

  12   live and primarily practice law, which do not have an

  13   automatic exemption from state antitrust law if you're exempt

  14   from federal antitrust law.       That happens to be the law in the

  15   State of Florida, however.

  16               So I wouldn't -- with all respect to what counsel

  17   pointed out, I think counsel's misconstrued what we've said

  18   about the state antitrust claim.         What we've said is,

  19   particularly in Florida, those exemptions -- am I doing

  20   something wrong with the microphone?

  21               THE COURT:   I think a little quick.

  22               MR. CHESLER:    I'm sorry.

  23               THE COURTROOM DEPUTY:     Too close.

  24               THE COURT:   Oh, close.    Sorry.   Too close.

  25               MR. CHESLER:    I'm often criticized for speaking too
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 58 of 112 PageID 4576


                                                                            58


   1   quick.   I'm sorry.

   2               It happens that this state has that parallel

   3   exemption statute.     Many states do not.     But this state also

   4   has state regulatory authority.

   5               And as Your Honor pointed out in response to some of

   6   the questions from my colleague, it really is a question of

   7   whether or not the relationship between the insured and the

   8   insurer is a focus of that regulation.        And there isn't any

   9   question that that is the case in Florida.

  10               So, I don't think there is a hole.       The hole is

  11   filled by the legislature, the legislature's empowerment of

  12   the state insurance commission, and the ability of the

  13   legislature to enact additional laws as it sees fit to

  14   regulate insurance.

  15               The question, as one of the cases I quoted from

  16   before asks is -- I guess it was the Ohio Indemnity case that

  17   they cited -- has the area been preempted by the state?            And

  18   if it has, the question of whether there is any particular

  19   statute or rule that addresses a particular issue is

  20   irrelevant.    Has it been preempted?      And as far as I can tell,

  21   it has been preempted in the State of Florida.

  22               Florida is the only regulatory authority for

  23   insurance in the State of Florida, and it has broad authority

  24   to assert its jurisdiction over the insurance business and to

  25   enact statutes and promulgate rules that regulate the
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 59 of 112 PageID 4577


                                                                           59


   1   practice.

   2               So I think in this instance, whatever the bar is

   3   that one must cross, it's been crossed for being regulated by

   4   the state.    It is certainly possible that there is a state

   5   that essentially has nothing on the books for regulating

   6   insurance.    It's a blank slate that hasn't evidenced an intent

   7   to preempt the field, that hasn't exerted any influence.           And

   8   there, I think, there'd be a serious question.         I just don't

   9   think there's a serious question here, Your Honor.

  10               THE COURT:   And the coercion issue --

  11               MR. CHESLER:    Yes.

  12               THE COURT:   -- on whether or not there's enough pled

  13   in the complaint?     Whether that holds up on summary

  14   judgement's another issue, but --

  15               MR. CHESLER:    Right.    And I think, Your Honor, the

  16   answer is, there is not.      If you look at what the complaint

  17   says, all of these conversations and statements that are made,

  18   they are all in service to enforcing a lawful contractual

  19   obligation.

  20               The implications of Oscar's argument are, if you

  21   have an agreement that is lawful, you will only promote my

  22   product and not her product.         And you then transgress on that

  23   obligation.    If I write you a letter and say, I'm warning you,

  24   you've stepped over the line.        I intend to enforce my

  25   contractual rights.      If I call you up and say, stop it, as
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 60 of 112 PageID 4578


                                                                           60


   1   opposed to simply sending you a termination letter of one

   2   sentence that says, you're terminated pursuant to paragraph X

   3   of our agreement, I've moved from enforcing contractual rights

   4   into coercion.     There's nothing in this complaint that is

   5   untethered to the enforcement -- on this issue that is

   6   untethered to the enforcement of that contractual right by

   7   Florida Blue with respect to the agents who have signed up for

   8   that right.

   9               As Your Honor pointed out, there's no requirement

  10   that they work for Florida Blue at all.        There are thousands

  11   of licensed agents in this state who don't work for Florida

  12   Blue.   But there -- as our concerted action to enforce rights

  13   argument points out, there were terms to that retention, there

  14   are terms to that appointment, and one of those terms is

  15   exclusivity.

  16               And all of the allegations that counsel pointed to

  17   in the complaint relate to discussions between or statements

  18   made by our client, my client, to the people who are subject

  19   to that contractual obligation basically saying, you better

  20   live by what you promised to do or else.         That's enforcement

  21   of a lawful contract.

  22               And calling it a pervasive scheme or calling it

  23   intimidation doesn't change the facts that they've pled and

  24   that the facts that they've pled are enforcement of a lawful

  25   contractual provision.      And that can't be coercion, it can't
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 61 of 112 PageID 4579


                                                                           61


   1   be intimidation, or else it would turn several hundred years

   2   of contract law on its head.

   3               Several other points, Your Honor, if I may quickly,

   4   unless you have any further questions.

   5               THE COURT:   No, I don't.     Thank you.

   6               MR. CHESLER:    McWane.    McWane was mentioned several

   7   times in the argument.      McWane is a situation where the

   8   incumbent company instituted a specific new plan in response

   9   to the entry of a competitor.         It's not our situation.

  10               Oscar's argument amounts to an argument that says

  11   that if a company is doing business in a particular way for

  12   20 years that's perfectly lawful and then a competitor enters

  13   and they continue to do what they've been doing, it becomes

  14   unlawful.    Somehow it becomes maintenance of monopoly power to

  15   do what you were been doing before.

  16               I've been trying antitrust cases for 40 years.         I've

  17   never heard that interpretation.        It would disrupt businesses

  18   in incredible ways.      I wake up one day and I find out that

  19   Oscar has entered my state and is doing business and I have to

  20   now say, guess what, guys, all those exclusive arrangements

  21   we've had since 1982, they're done.        Because if I dare to

  22   continue exclusivity or I renew your agreement next year,

  23   they're going to say that I'm maintaining monopoly power.

  24               THE COURT:   And if you spend more money on marketing

  25   or television or any number of other activities that improve
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 62 of 112 PageID 4580


                                                                             62


   1   your product.

   2               MR. CHESLER:    Exactly.   Exactly.    Which is plainly

   3   pro-competitive, Your Honor, and I don't think that argument

   4   holds water.

   5               A further point.    Counsel said -- I counted, I made

   6   little tick marks -- I think it's 12 times that the

   7   McCarran-Ferguson exemption only applies to cooperative

   8   ratemaking.    He kept saying, let's go back to basic

   9   principles, only cooperative ratemaking.          Well, Your Honor,

  10   the Thompson case doesn't involve cooperative ratemaking.

  11   The Thompson case involves an exclusive agency arrangement.

  12               And I submit to you that Oscar can't have it both

  13   ways.   They can't, on the one hand, say, well, Thompson says

  14   maybe in some cases it's lawful, in other cases it's unlawful,

  15   but it admittedly says that the exclusivity there was lawful.

  16   And then turn around and say that the exemption only relates

  17   to cooperative ratemaking, when Thompson plainly didn't, and

  18   Thompson is controlling authority.

  19               So obviously the argument, that this exemption is

  20   limited only to cooperative ratemaking can't be right unless

  21   the Fifth Circuit got the Thompson case dead wrong.

  22               THE COURT:   I think Card versus National Life

  23   Insurance from the Tenth Circuit in 1979 came to the same

  24   conclusion.

  25               MR. CHESLER:    Exactly did, Your Honor.      It also
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 63 of 112 PageID 4581


                                                                             63


   1   said, you can't conspire with your own agents, in the Card

   2   case.

   3               Last point, Your Honor.     Counsel made a big point

   4   about the insureds being indifferent to the terms of the

   5   agreement between the insurance company and the agents, trying

   6   to put these facts into the bucket of some cases, as

   7   Your Honor pointed out, that deal with relationships that are

   8   entirely between the insurance company's agents that are

   9   opaque and non-visible and have no consequence to the insured.

  10               What counsel didn't say and can't say is that the

  11   insureds are indifferent to the rates they pay, to what it

  12   costs them to acquire insurance.       And what it costs them to

  13   acquire this insurance is a function of the risk that Florida

  14   Blue faces in the pool of insureds that it has.          The higher

  15   the risk that it faces, the more they spread the cost of that

  16   risk across their insured base.

  17               The pool that they have which, in turn, determines

  18   the level of risk, is recruited in large part -- not entirely,

  19   because there are all these other routes into the insurance

  20   policies that they offer.      But it is certainly contributed to

  21   in significant measure by the agents who are working on their

  22   behalf.

  23               There's no way to cut off that proximate

  24   relationship between the agency relationship and the spreading

  25   of risk which affects the cost to the insured, which is at the
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 64 of 112 PageID 4582


                                                                           64


   1   heart of what they care about with respect to their insurance

   2   coverage.    And they also care about the service they receive,

   3   Your Honor.

   4               And as Your Honor said in your preliminary

   5   injunction decision in this case -- I'm quoting from page 3 --

   6   Brokers play an important role in the sale of health insurance

   7   plans as they provide individualized advice and information to

   8   consumers choosing from diverse options, quoting paragraph 31

   9   of the pleading.

  10               Obviously, it's service and price.       Both of those go

  11   to the relationship.       Both of those, therefore, satisfy the

  12   standard that this is, in fact, integral to that relationship

  13   and is the business of insurance.

  14               THE COURT:   Thank you.

  15               MR. CHESLER:    Thank you, Your Honor.

  16               THE COURT:   Mr. Sunshine --

  17               MR. SUNSHINE:    Your Honor, may I have two minutes?

  18               THE COURT:   -- you're not happy with the rebuttal?

  19               MR. SUNSHINE:    No, Your Honor, I'm not.      I just want

  20   to make a couple quick points --

  21               THE COURT:   Sure.

  22               MR. SUNSHINE:    -- based on what Mr. Chesler just

  23   said.

  24               Your Honor's question about what's the line on

  25   regulation --
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 65 of 112 PageID 4583


                                                                            65


   1               THE COURT:   Yes, sir.

   2               MR. SUNSHINE:    -- the answer is not whether it could

   3   be regulated or whether Florida could choose to regulate.

   4   The prong in the test is, is it regulated.         And I think the

   5   preemption analysis that Your Honor mentions bears directly on

   6   that question, did the state mean to preempt all other kinds

   7   of litigation.     And, again, I would go back to the intent is

   8   for a narrow interpretation, not a broad interpretation.

   9               But I'd also cite Your Honor back to Gilchrist,

  10   because in Gilchrist, which is dealing with OEM parts, the

  11   court said the industry is regulated in general, but it also

  12   said, and in particular, the use of OEM parts is regulated.

  13   So the Eleventh Circuit said not just generally, but the

  14   particular aspect that was under challenge was being

  15   regulated.

  16               On coercion, Your Honor, this question about whether

  17   it was lawful or unlawful to enforce the contract for the

  18   purpose of McCarran-Ferguson, I would submit, Your Honor, is a

  19   red herring.    Obviously, we believe that the coercion applied

  20   here is part of an unlawful scheme, but it doesn't really

  21   matter.   The question is, is there coercion?        And in the

  22   business world, the way you provide coercion is through

  23   economics.    I'm not saying there aren't cases where other more

  24   nefarious and criminal ways of applying coercion don't happen,

  25   but coercion is done economically.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 66 of 112 PageID 4584


                                                                           66


   1               And that's what's in McWane.      That's what's done in

   2   Dentsply.    That's what's alleged, is that all of these brokers

   3   had no choice as a matter of keeping their business to go.

   4   That's coercion.

   5               THE COURT:    Isn't that the nature, though, of

   6   exclusive broker arrangements, that you have no choice; you

   7   will be exclusive, or you won't work for me?         That's the

   8   nature.   If they're always coercive, then all exclusive broker

   9   relationships are unlawful, which the Eleventh Circuit says is

  10   not the case.

  11               MR. SUNSHINE:    Your Honor, I would respectfully

  12   disagree in this sense.      And I would compare Thompson, which

  13   is a case which I have pointed out to Your Honor talks about

  14   that you have to look at it in context.

  15               In Thompson, it was optional.      The broker said, I

  16   could take this contract.      I could do something else.       It's at

  17   my option.    In the standard world, if you sign up for an

  18   exclusive, you think it's in your benefit to get that

  19   exclusive relationship.      The situation we're talking about,

  20   it's not optional.       It's not optional.   I can't -- if I'm the

  21   broker, I can't lose all my Medicare Advantage customers.

  22   I can't lose all my customers outside of the Orlando area.

  23   It's not optional.

  24               And, again, we're not saying you can't use

  25   exclusives.    We're not saying you can't provide incentives.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 67 of 112 PageID 4585


                                                                             67


   1   But when you package all of these together, it is coercion,

   2   and it's an attempt to -- you know, to really change the

   3   nature and dynamic of the industry.

   4               Your Honor, Florida Blue, during the rebuttal,

   5   talked about no other case where conduct that was originally

   6   legal subsequently violate the antitrust laws.         Your Honor,

   7   there are other cases that hold that.        None of them have been

   8   cited in the brief, so I don't want to go there.          But we'd be

   9   glad to submit supplemental authority if Your Honor thinks

  10   that's an important point, because there are clearly

  11   situations, you know, particularly with ventures that grow

  12   over time that have rules that once the ventures get to a

  13   point where they have market power, monopoly power, the

  14   continued enforcement of those rules are problems.          We'd be

  15   happy to submit additional authority on that point.

  16               And lastly, Mr. Chesler's last argument about this

  17   agreement affecting costs, that just goes right to the heart

  18   of what Pireno, Royal Drug, and Gilchrist say.         Everything an

  19   insurance company does is going to affect its cost.          That's

  20   not the test.    That's really not the test at all in this case,

  21   and particularly in the case where the ACA already creates the

  22   risk-spreading pool that we're talking about.

  23               THE COURT:   Thank you.

  24               MR. SUNSHINE:    Thank you very much.

  25               THE COURT:   I think the government wanted to comment
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 68 of 112 PageID 4586


                                                                           68


   1   on Thompson.

   2               Is it Mr. Negrette who is speaking or Mr. Gentry?

   3               MR. NEGRETTE:    I'm sorry?

   4               THE COURT:   Mr. Negrette?

   5               MR. NEGRETTE:    Negrette, sir.

   6         [Pronounces differently.]

   7               THE COURT:   Negrette.    Thank you.

   8               So as you know, I'm not free to ignore controlling

   9   law, nor would I.     So what has -- what has made Thompson no

  10   longer binding, since 1981 decisions from the Fifth Circuit

  11   are clearly binding?

  12               MR. NEGRETTE:    Sure.   So --

  13               THE COURT:   Not dealing with the factual

  14   distinctions that might be made, but why -- meaning whether or

  15   not the facts are the same as the facts in this case, but is

  16   there some law or some analysis that you believe indicates

  17   that the brokerage relationship was not meant to be protected

  18   as is indicated in Thompson?

  19               MR. NEGRETTE:    Sure.   So it is the government's

  20   position that Thompson has -- does not survive Pireno and for

  21   very clear reasons just looking at the surface of Thompson.

  22               So, of course, we know in Pireno, three criteria

  23   were identified for what constitutes the business of insurance

  24   -- the transfer or spread of risk, the degree in which the

  25   activity is integral to the relationship between the insurer
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 69 of 112 PageID 4587


                                                                           69


   1   and the insured, and, of course, entities within the insurance

   2   industry.

   3               So, Thompson does mention Royal Drug.        Obviously, it

   4   doesn't benefit from any of Pireno's guidance given the

   5   timing.   But Pireno's guidance really comes from Royal Drug

   6   and, unfortunately, Thompson really doesn't give proper credit

   7   to Royal Drug.

   8               Royal Drug itself identifies risk spreading, for

   9   example, as being indispensable, and yet there's no discussion

  10   at all in Thompson about risk-spreading activity or transfer.

  11   And so that alone suggests it's not good law.

  12               Moving on to the relationship --

  13               THE COURT:   Don't we assume that the Fifth Circuit

  14   was aware of the Supreme Court's pronouncements when they made

  15   their findings and if they felt there was no risk spreading

  16   achieved by brokers, they would have said so?

  17               MR. NEGRETTE:    If I'm understanding your question,

  18   is it that you're inferring that there is no risk spreading

  19   involved between Thompson?

  20               THE COURT:   No.   Just that when the -- when Pireno

  21   was written -- and I'm looking for the date of the opinion.

  22   I'm sorry.    I don't have it in front of me --

  23               MR. NEGRETTE:    I think it was --

  24               THE COURT:   -- 1982.    So it actually came out after

  25   Thompson.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 70 of 112 PageID 4588


                                                                           70


   1               MR. NEGRETTE:    Yes.

   2               THE COURT:   All right.    So you're saying that

   3   because Thompson does not address specifically risk spreading

   4   and Pireno does a year later, that Pireno creates some

   5   language that was not considered -- or a test that was not

   6   considered by the court in Thompson and, therefore, Thompson

   7   is not binding?

   8               MR. NEGRETTE:    That's certainly true at a minimum --

   9   at a minimum.    I think there are additional arguments beyond

  10   that, though, that threaten the credibility of Thompson, which

  11   I'm happy to elaborate on if you don't find that argument

  12   satisfactory.    And I think we can even look at the

  13   integration, which is really the basis for where Thompson

  14   comes from as satisfying the requirement to show the business

  15   of insurance --

  16               THE COURT:   Let me interrupt you just for one second

  17   if I can, though.     Sanger is the same court as Thompson.

  18   And Sanger is 2015, so many, many years after Pireno.

  19               MR. NEGRETTE:    Mm-hmm.

  20               THE COURT:   In Sanger, the court noted that the HUB,

  21   which was the entity that collected all the insurers to

  22   provide coverage for the medical professional liability --

  23   the court there held that because HUB allocates or funnels a

  24   broad risk pool, it meets the definition of business of

  25   insurance.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 71 of 112 PageID 4589


                                                                           71


   1               They go on to say this:     Even if the case were

   2   viewed more narrowly as just a broker case, more courts have

   3   held routine dealings -- pardon me -- most courts have held

   4   routine dealings between brokers and insurers constitute the

   5   business of insurance even when the relationship may not be

   6   distinctly -- distinctively different from ordinary

   7   relationships with dealers marketing a product or service,

   8   at page 744.    And they cite a few other cases.

   9               So that being the case, it appears that Sanger,

  10   being well aware of Pireno and Royal Drug, persisted in their

  11   view that the business of insurers and agents working together

  12   satisfies the test.

  13               And you can go forward to Arroyo-Melecio, I think

  14   it's pronounced, M-e-l-e-c-i-o versus Puerto Rican American

  15   Insurance, First Circuit, 2005.       That's the case involving

  16   compulsory motor vehicle insurance in Puerto Rico and the

  17   relationship between private insurer and a government entity

  18   that provided insurance.

  19               And they stated in disposing of that case -- this is

  20   dicta, but they did state, Royal Drug left open whether the

  21   business of insurance includes fixing a broker's commission,

  22   but it read the legislative history of McCarran-Ferguson Act

  23   to suggest that the business of insurance may have been

  24   intended to include dealings within the insurance industry

  25   between insurers and agents.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 72 of 112 PageID 4590


                                                                             72


   1               So now we have a few courts, two circuits, that are

   2   well aware of Pireno and endorse the notion that the

   3   relationship between brokers and insurers is within the

   4   business of insurance, integral to that business.

   5               So why is Thompson not dispositive --

   6               MR. NEGRETTE:    Right.   So --

   7               THE COURT:   -- on that point?

   8               MR. NEGRETTE:    Certainly.    So there's a lot there to

   9   unpack.   I'll just say, starting with Sanger, the analysis is

  10   independent.    The reference to Thompson and these older

  11   historical cases are -- again, as you say, it's dicta in this

  12   characterization, even if this were just a broker case, right?

  13   But the analysis that Sanger actually conducts prior to that

  14   in establishing that the activities were within the realm of

  15   business of insurance is a more proper application of Pireno

  16   with a thorough discussion of risk spreading.

  17               So where the Court then follows up, it's almost as

  18   if to say not only does it make sense in this case, but we do

  19   have -- there is a history of this practice occurring, and so

  20   the cited cases, as I said, are mostly historical.          Many of

  21   them pre-date Royal Drug.      And I think all except for Arroyo

  22   pre-date Pireno.

  23               And so, it's true that these cases came to those

  24   conclusions, but did they properly apply the analysis, I

  25   think, is the relevant question.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 73 of 112 PageID 4591


                                                                           73


   1               And I think Sanger is even aware that they may not

   2   have by this citation to insurance brokerage right before

   3   listing those cases, acknowledging that this practice is

   4   expected in any industry and, therefore, it's really not

   5   obviously the business of insurance.

   6               So it does -- it does guide that we go back to

   7   Pireno and Royal Drug to figure out, well, does it qualify as

   8   risk spreading?     Does it qualify as integral to the

   9   relationship?    And, again, going back to Thompson, we know

  10   that it just doesn't do that.       And I'll say even on the point

  11   of integration between the insurer and insured, it really

  12   doesn't even use the right standard, even though that's how

  13   the defendants characterize it.         If we look at 444 --

  14               THE COURT:   Sanger, though, does.      And you're

  15   getting to it on page 44 [sic].         Sanger, in citing Thompson,

  16   states that an important factor in the business of insurance

  17   is whether participation of the agent in the alleged scheme

  18   considered the agent's insurance dealings as such.

  19               MR. NEGRETTE:    Correct.

  20               THE COURT:   A broker getting clients involves the

  21   insurer's dealings as such.       If yes, that's a strong

  22   indication that the scheme has a bearing on the core

  23   relationship between insurer and insured.

  24               So Sanger, in 2015, well aware the Supreme Court

  25   found that brokers, in fact, when they are selling the
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 74 of 112 PageID 4592


                                                                             74


   1   products or whatever it may be, that is in the core

   2   relationship between insurer and insured.

   3               MR. NEGRETTE:    Right.   But we'll just look at

   4   Thompson and compare it to Pireno and see just how different

   5   it is.   So --

   6               THE COURT:   It may be.    But absent a clear

   7   pronouncement that Thompson is a bad law, am I free to ignore

   8   it?   I mean, let's assume this was the Eleventh Circuit.

   9   I treat the Fifth Circuit prior to the split as being the

  10   Eleventh, as I must.     And if the Eleventh Circuit has held

  11   without hesitation that this particular relationship is the

  12   business of insurance, I'm not free to substitute my view that

  13   they are incorrectly deciding it or the Supreme Court somehow,

  14   if we tease it out, undermines their analysis, particularly

  15   when that same court years later, with the benefit of

  16   reflection for almost 20 years, comes to the same conclusion,

  17   as does other circuits, the First and I think the Third as

  18   well.    The Third is 1981, the same -- the year, the same year

  19   as Thompson and comes to the same conclusion as Thompson.

  20               So, I would imagine if I was talking to the Eleventh

  21   Circuit right now, they'd be -- they'd be chastising me for

  22   taking their decisionmaking so lightly.        I don't think I'm

  23   free to do that.

  24               MR. NEGRETTE:    Well, I can appreciate that.      But,

  25   again, the analysis -- the reference to these older cases here
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 75 of 112 PageID 4593


                                                                              75


   1   in Sanger is -- is not in the context of the analysis of

   2   Pireno and Royal Drug.      It's just -- it's just recognizing

   3   that this is a practice that the courts have recognized.

   4               And so, it's not that you need to -- it's not that

   5   Thompson is controlling, and you need to ignore that.           It's

   6   that the guidance from the Supreme Court in Pireno is much

   7   more explicit on how to handle the relationship between the

   8   broker and the insurer.      And to ignore that guidance and to

   9   rely on Thompson, I think, would be to, as Thompson did,

  10   ignore the binding Supreme Court precedent.

  11               And I do just want to point out that the standard

  12   Thompson puts out here on the relationship between the insurer

  13   and insured is so clearly different than what Pireno

  14   identifies that the fact that it's acknowledged again in these

  15   later courts as coming to the same conclusions doesn't make

  16   the grounds upon which it got there suitable guidance for this

  17   Court.

  18               And so, again, I'm just reading on page 444 and it

  19   says, for one, whether it concerns the agents' insurance

  20   dealings as such.     So when I read that, to me, that's really

  21   no different than the term business of insurance, right?

  22   There's really zero guidance on insurance dealings as such.

  23   That's an extremely broad characterization and clearly doesn't

  24   go into things like Pireno does talking about the enforcement,

  25   the interpretation, the reliability of the policy.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 76 of 112 PageID 4594


                                                                           76


   1               But then it goes on to say that since the --

   2               THE COURT:   Isn't the business of insurance selling

   3   insurance?    And Thompson states specifically that they agree

   4   that -- and that an agreement that forces the broker to focus

   5   all of his entrepreneurial skills solely on selling the

   6   insurance is a distinction that is dispositive, meaning that

   7   is the business of insurance.       There's no point in having

   8   insurance if you can't sell it.       And that's what brokers do.

   9               So how is that not part of the business of

  10   insurance?    And if you are selling it, you are then getting a

  11   pool of people, and that spreads risk.        That's kind of common

  12   sense.

  13               MR. NEGRETTE:    Well, I'm not sure that it is.

  14               I think -- I certainly can talk about the

  15   relationship here with risk spreading that's involved in this

  16   relationship.    But just to finish this last point here on 444

  17   where it says, has a strong indication that the scheme has a

  18   bearing on the core relationship -- so a bearing on the

  19   relationship is quite a bit different than integral to the

  20   relationship between the insurer and insured.

  21               So even to the extent Thompson tries to get at what

  22   Royal Drug is referring to, it's -- it clearly underperforms

  23   and specifies a threshold that is lower than what the Supreme

  24   Court dictates.     But to go back to your question of -- if I

  25   understand it -- about how is sales not the business of
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 77 of 112 PageID 4595


                                                                           77


   1   insurance?    So, I think the challenge here is trying to

   2   appreciate that intuitive observations may not necessarily

   3   comply with the criteria that the Supreme Court has identified

   4   in Royal Drug and Pireno.

   5               And defendants argue, for example, that essentially

   6   all risk-spreading activity is -- all activity that affects

   7   their core base, as you say, the sales of insurance -- all

   8   activity that affects their core base affects their ability to

   9   spread risk.    But to infer that all risk-spreading activity is

  10   the business of insurance is contrary to Supreme Court

  11   precedent and congressional intent.

  12               The logical conclusion of defendant's argument here

  13   is for a natural monopoly.      The only way to maximally spread

  14   risk is to capture the entire market.        But the record shows

  15   that Congress explicitly rejected any notion of fostering a

  16   monopoly or even anticipating that a monopoly would develop

  17   from the Act.

  18               Instead, as we've heard, Congress's intent was to

  19   foster competition and to do so by enabling cooperative

  20   ratemaking, and that's not involved here at all.          Nothing

  21   we're seeing here today is related to cooperative ratemaking,

  22   even to the extent sales may be affected on behalf of Florida

  23   Blue as a result of the --

  24               THE COURT:   That only pre-supposes there's a

  25   monopoly that's been improperly created and maintained, right?
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 78 of 112 PageID 4596


                                                                           78


   1               So you're putting the -- you're taking that cart and

   2   you're putting it directly in front of the horse by saying

   3   because they monopolized, because their monopoly was not

   4   through competition and a superior product and staying power

   5   and all the other things, that now we can take that

   6   presumption that they're monopolistic and we can say that's

   7   not what's intended by this exemption.        That's inverting the

   8   analysis.    I have to look at the exemption, then look at

   9   monopoly.    We don't even get there until that happens.

  10               MR. NEGRETTE:    I can appreciate that.      And allow me

  11   to clarify.    I'm not making any -- we're not taking any

  12   position here as a government about whether there is a

  13   monopoly or not or anything with respect to --

  14               THE COURT:   Right.    Only in your argument you are,

  15   not in your pleadings.

  16               MR. NEGRETTE:    Well --

  17               THE COURT:   Because that argument is premised upon

  18   the fact that what they're doing is inconsistent with

  19   legislative intent because it is a monopoly.

  20               MR. NEGRETTE:    Okay.   And that's where I just want

  21   to clarify what I'm saying.       It's not that I'm saying that

  22   they are a monopolist.      What I'm saying is, is that the

  23   interpretation that all risk-spreading activity is the

  24   business of insurance is to infer that Congress intended to

  25   facilitate monopolies, right, because that would be the only
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 79 of 112 PageID 4597


                                                                             79


   1   way to fully spread risk is to capture the entire market.

   2               And, again, I'm not saying Florida Blue's done that.

   3   I'm just saying how it's inconsistent to say that all

   4   risk-spreading activity is the business of insurance, because

   5   otherwise Congress would have just nationalized insurance or

   6   otherwise shown some indication that they are -- are promoting

   7   or encouraging monopolization.         That's the extent of the

   8   point.

   9               THE COURT:    All right.    Thank you.

  10               Let's move to the second phase, if we can.        We're

  11   going to talk about whether there is a monopoly, whether there

  12   has been foreclosure on all the other matters.         Ms. DeMasi.

  13               MS. DeMASI:    Good morning, Your Honor.

  14               THE COURT:    Good morning.

  15               MS. DeMASI:    For this portion of the argument, I'd

  16   like to focus on two elements, in particular.         That's monopoly

  17   power and substantial foreclosure.

  18               For monopoly power, Oscar primarily relies on

  19   Florida Blue's high market share.         And I'm not going to stand

  20   here before Your Honor and tell you that Florida Blue does not

  21   have a high market share.      It does, indeed.      As Oscar has pled

  22   in its amended complaint, some of that market share comes from

  23   2015 when a number of insurers left the market and Florida

  24   Blue stayed put.     But Oscar is wrong as a matter of law that

  25   high market share is enough to infer monopoly power.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 80 of 112 PageID 4598


                                                                           80


   1               Instead, the case law is clear that even very high

   2   market share, even in the range of Florida Blue's, is not the

   3   whole story.    Market share does not always lead to monopoly

   4   power.

   5               Now, Oscar relies primarily on Grinnell, a 1966

   6   Supreme Court case where the Supreme Court inferred such power

   7   from 87 percent market share where there were no other

   8   competitors.    Since that time, however, many courts, including

   9   many that are cited by Oscar, have held that in addition to

  10   market share, barriers to entry are necessary and relevant to

  11   look at in the analysis of market power or monopoly power.

  12               And that includes McWane in the Eleventh Circuit,

  13   Reazin in the Tenth Circuit, Ball in the Seventh Circuit,

  14   Tops Market in the Second Circuit, Broadcom in the Third

  15   Circuit, Fin Tech in the Southern District of Florida, Tyntec

  16   in the Middle District of Florida, and the Areeda treatise,

  17   that prominent antitrust treatise that we talked about

  18   earlier.

  19               In particular, Your Honor, the Ball case out of the

  20   Seventh Circuit explained why it's necessary to look at

  21   barriers to entry.     And what the court said there -- and I'm

  22   quoting from page 1335 of that decision at 784 F.2d 1335 --

  23   the court said that in some cases, quote, a firm's share of

  24   current sales does not reflect the ability to reduce total

  25   output in the market.      If firms are able to enter, expand, or
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 81 of 112 PageID 4599


                                                                             81


   1   import sufficiently quickly, that may counteract a reduction

   2   in output by existing firms.       And if current sales are not

   3   based on the ownership of productive assets so that entrants

   4   don't need to build a new plant or otherwise take a long time

   5   to supply the customer's wants, existing firms may have no

   6   power at all to cut back a market's output, end of quote.

   7               So in other words, what Ball goes on to say is,

   8   today's market share tells you nothing or very little about

   9   tomorrow's competition in certain types of markets.          The lower

  10   the barriers to entry, the shorter the time to enter, and the

  11   less power that existing firms have, because new entrants can

  12   enter quickly and can reduce that market share.          And that's

  13   exactly, Your Honor, what is going on here.

  14               Even taking Oscar's allegations as true, the

  15   barriers to entry in this market are extremely low.

  16   Competitors like Oscar can enter and expand easily.          Customers

  17   are not captive.     In fact, they can switch easily.       And under

  18   the ACA, consumers have the opportunity to switch insurers

  19   every single year during open enrollment.

  20               All it takes to enter is license and money, both of

  21   which are easy to obtain and readily accessible.          There are no

  22   plants or factories or other large investments that would take

  23   years to build, as some of the cases -- in some of the cases

  24   that Oscar cites.     For example, the pipefitting foundry that

  25   was at -- in McWane, totally different from what is necessary
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 82 of 112 PageID 4600


                                                                            82


   1   here.

   2               Here, the barriers to entry are all the lower,

   3   because the ACA itself creates a federal exchange, which Oscar

   4   cites and discusses in its complaint, which is a dedicated

   5   forum operated by the United States government to foster

   6   competition and to create a platform where any insurer that

   7   wants can come, compete, and have its product listed.

   8               In fact, Oscar itself is the best example of how low

   9   the barriers to entry are.      In a single year when Oscar

  10   entered last year in Orlando, in its first year, it gained

  11   13 percent market share.      It pleads that it plans to enter

  12   more markets in Florida this fall.        How many, we don't yet

  13   know.    It pleads that it was able to offer significant price

  14   advantage to customers in terms of premiums.         And it pleads

  15   that it was able to offer -- and I'm quoting now from

  16   paragraph 109 of the amended complaint -- a strong provider

  17   network in Orlando that includes Florida Hospital, by far the

  18   largest hospital in Orlando, among other providers, end of

  19   quote.   And it confirms it offers more than 4,000 providers,

  20   including primary care physicians, specialists, and other

  21   physicians that are more than sufficient to satisfy its

  22   consumers.    That's Oscar's allegations about what it has been

  23   able to do in just one year of entry.

  24               Oscar alleges that its plans -- it's been able to

  25   offer more features for less money and, again, that it plans
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 83 of 112 PageID 4601


                                                                            83


   1   to expand that into other Florida markets.         And finally, in

   2   paragraph 48, Oscar pleads that it has entered 14 metro areas

   3   in nine states in just the past five years.         If that's not low

   4   barriers to entry, I don't know what is.

   5               Notably, there is no non-conclusory allegation other

   6   than parroting the words themselves of any reduction in

   7   output.    In fact, Oscar's complaint at paragraph 27

   8   acknowledges that Florida -- the State of Florida has the

   9   highest ACA participation of any state in the country, so

  10   output here is not being reduced.       Likewise, there's no

  11   allegation of super-competitive pricing other than just merely

  12   a conclusory one.

  13               Nevertheless, Oscar does claim there are high

  14   barriers to entry -- this is in paragraphs 89 to 95 of their

  15   complaint -- in three different ways.

  16               First, Oscar says that Florida Blue's exclusivity

  17   contracts themselves are a barrier to entry.         First of all,

  18   the exclusivity contracts are lawful, as we've talked about,

  19   under McWane.    They didn't deter Oscar from entering.         And the

  20   only authority that Oscar has cited for this proposition is

  21   McWane itself where, again, there were much more significant

  22   entry barriers, including having to build or buy a pipefitting

  23   foundry.

  24               The second barrier to entry that Oscar cites is

  25   state and federal licensing requirements.         Again, these
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 84 of 112 PageID 4602


                                                                           84


   1   approvals are a requirement.       They're not a barrier.

   2   Oscar was easily able to get them and was easily able to come

   3   in 2018 and offer -- offer its products on the exchange and

   4   through other means.

   5               And third and finally, Oscar cites capital

   6   investment and provider relationships.        But, again, the

   7   capital investment, as was the issue in Ball, is simply money,

   8   which is easily accessible.       And the provider relationships,

   9   Oscar itself touts its ability to have a substantial and

  10   expansive provider network in Orlando.        So that can't possibly

  11   be a barrier.    It's certainly not a high barrier.

  12               I think we've already talked about Wane [sic].

  13   I'm happy to talk about the differences in Wane.          But in Wane,

  14   it involved the domestic pipefitting industry.         It was the

  15   sole distributor.     It had a hundred percent market share when

  16   it entered -- when it began its full support program in the

  17   face of an oncoming competitor.       There were significant

  18   barriers to entry, and there was a major capital outlay that

  19   would have been needed to buy or build a foundry, very

  20   different than here.

  21               In addition, in McWane, unlike here, there were no

  22   other available channels of distribution.         There was no other

  23   way to distribute other than the distributors foreclosed by

  24   Wane.   And that was a fact the court found very significant,

  25   that -- the no alternative channels of distribution.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 85 of 112 PageID 4603


                                                                             85


   1               Second, Your Honor, let me just briefly address

   2   substantial foreclosure of competitors.        In an exclusive

   3   dealing case, Oscar has to also plead substantial foreclosure

   4   of competitors from the relevant market.

   5               As we've already talked about, exclusive

   6   arrangements are typically lawful.        They only become unlawful

   7   if they substantially foreclose competitors.         And the test is

   8   whether the challenged practice bars a substantial number of

   9   rivals or severely restricts their ability to enter the

  10   market.

  11               Traditionally, to show foreclosure, you need 40 or

  12   50 percent of the market foreclosed.        So to meet this

  13   threshold, what Oscar does is it gerrymanders the pool of

  14   brokers in order to plead substantial foreclosure.          What it

  15   does is it says that the relevant -- quote/unquote -- relevant

  16   pool of brokers -- and this is in paragraphs 42 and 43 of the

  17   amended complaint -- is, quote, active brokers, rather than

  18   all available brokers in Orlando or in the State of Florida.

  19               As a result, even though the public records, the

  20   DFS website that Oscar cites in its own amended complaint,

  21   demonstrates that there's over 300,000 brokers in Florida and

  22   over 19,000 brokers in Orlando.       Oscar claims that the

  23   relevant pool is only 2,200.       And the reason that Oscar does

  24   that is because Florida Blue has exclusive relationships with

  25   only 1,700.    Oscar never tells us which brokers they are.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 86 of 112 PageID 4604


                                                                           86


   1               Oscar never alleges that it can't appoint its own

   2   brokers.    Indeed, there is nothing to prevent Oscar from

   3   appointing its own brokers.       And, in fact, it does so on its

   4   own website.    Oscar's never -- doesn't allege anywhere in the

   5   complaint that it is only able to succeed with established

   6   brokers or that other competitors rely on this narrowed set.

   7   It doesn't allege that it's unable to train or, as I've said,

   8   recruit or appoint its own brokers.        And so this active

   9   broker, this pool, this gerrymandered pool of 2,200 brokers

  10   is, respectfully, Your Honor, not entitled to the presumption

  11   of truth on a motion to dismiss.

  12               Using the 19,000 brokers, what we know are actually

  13   available in Orlando based on the DFS website, Florida Blue's

  14   percentage is less than 9 percent.        That's nowhere near

  15   foreclosure that is required to show substantial foreclosure.

  16               Second and last point, Your Honor.       Even putting

  17   aside the broker channel, Oscar's allegations completely

  18   ignore what was very important to McWane, whether there are

  19   additional distribution channels through which Oscar can sell

  20   and is not foreclosed.      And, of course, there are.

  21               There's healthcare.gov, which Oscar cites in its

  22   complaint.    Never calls it an alternative distribution

  23   channel, but healthcare.gov is the website that the federal

  24   government sets up in order for Oscar and other competitors to

  25   sell their insurance.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 87 of 112 PageID 4605


                                                                             87


   1               There is also another distribution channel, direct

   2   sales to consumers, which Mr. Sunshine just referenced in his

   3   argument earlier today.      Oscar can sell direct through its

   4   website.    It can sell direct through its telephone service.

   5   It can sell in person, going out, as we saw at the PI

   6   hearings, where you set up a van in a parking lot, and it can

   7   reach consumers directly.

   8               So there's multiple alternative distribution

   9   channels.    And there's no allegation that Oscar is foreclosed

  10   from any of those distribution channels.         In fact, Oscar's

  11   complaint acknowledges that a sizable portion come from

  12   distribution channels other than brokers.         It just doesn't

  13   identify what they are.

  14               THE COURT:    I think they pled that over half -- a

  15   little over half of their sales were by local brokers.

  16               MS. DeMASI:    So leaving --

  17               THE COURT:    Meaning the balance would be other

  18   avenues.

  19               MS. DeMASI:    Exactly.   Leaving an enormous

  20   percentage, Your Honor, through other distribution channels.

  21               And as McWane says, if firms can use other means of

  22   distribution or sell directly to consumers, it is less likely

  23   that their foreclosure from distributors will cause harm.

  24   And that's exactly, Your Honor, what we have here.          We have

  25   minimal foreclosure, and we have lots of distribution
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 88 of 112 PageID 4606


                                                                           88


   1   channels.

   2               THE COURT:    You haven't commented on this, but I

   3   know it's in your pleadings --

   4               MS. DeMASI:    Sure.

   5               THE COURT:    -- the distinction between foreclosing a

   6   competitor and foreclosing competition.

   7               MS. DeMASI:    Yes.

   8               THE COURT:    I've seen allegations in the complaint

   9   about harm to competition, for example, paragraphs 88, 90, 97,

  10   101, and they tend to be focusing only on the unreasonable

  11   restraint thwarting Oscar's entry.        That's paragraph 88.     90,

  12   the primary anti-competitive effect of Florida Blue's scheme

  13   is to foreclose Oscar from the market.        And that's repeated

  14   again in paragraph 97 and 101.

  15               MS. DeMASI:    Yes.

  16               THE COURT:    So do you want -- I don't want to

  17   foreclose you from speaking about it and it may not be

  18   necessary, but any comment concerning competition versus a

  19   competitor?

  20               MS. DeMASI:    No.    Sure, Your Honor.

  21               So, you know, our view as set forth in our papers is

  22   that Oscar primarily alleges harm to Oscar, that its ability

  23   to compete has been a inhibited.        But the antitrust laws

  24   protect against harm to competition, and that is generally in

  25   two -- the harm to competition that the antitrust laws look at
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 89 of 112 PageID 4607


                                                                            89


   1   are increased price and decreased output, and neither is

   2   properly alleged here.      Oscar's allegations are focused on

   3   harm to itself.     The cases that it cites for this proposition

   4   are distinguishable.      As we've already talked about, McWane is

   5   distinguishable.     And Le Page, which is the other cite -- the

   6   other case that Oscar focused on for this purpose, the court

   7   explained that foreclosure of even one significant competitor

   8   could lead to higher prices, could lead to reduced output.

   9   But, again, there's no allegation in this case that it has

  10   other than the conclusory allegation parroting the words, you

  11   know, of the cases.       So, we don't believe that Oscar has

  12   plausibly alleged harm to competition, but rather has focused

  13   harm solely to Oscar, which is insufficient to survive a

  14   motion to dismiss.

  15               THE COURT:    All right.   Thank you very much.

  16               MS. DeMASI:    Thank you, Your Honor.

  17               THE COURT:    Mr. Sunshine.

  18               MR. SUNSHINE:    Thank you, Your Honor.

  19               In reviewing Florida Blue's arguments here, it's

  20   just plain that they ignore the controlling law in this

  21   circuit, McWane, and it's clear, Your Honor, that all they're

  22   doing is arguing facts back to you and clearly arguing facts

  23   that are very specifically alleged in the complaint.

  24               Let me be clear exactly what I mean.       And I'll go

  25   through the monopoly power, the foreclosure issue, and then
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 90 of 112 PageID 4608


                                                                           90


   1   the harm to competition issue, and show why that's true in

   2   each one.

   3               McWane is an Eleventh Circuit case.       It's the

   4   leading case in this circuit.       On the question of monopoly

   5   power, McWane was reviewing an FTC order under the FTC

   6   statute.    When the FTC as a commission issues a decision, the

   7   order can be appealed to any circuit.        It was appealed to the

   8   Eleventh Circuit.

   9               Standard of review for that order is the Eleventh

  10   Circuit has to take findings of fact if there's substantial

  11   evidence to support it and can review de novo.         One of the

  12   findings that the Commission made -- the Federal Trade

  13   Commission made was that McWane was a monopolist, and it noted

  14   that McWane had between 90 and 100 percent of the market.

  15               The Eleventh Circuit in McWane looks at those

  16   allegations and it cites Eastman Kodak for the proposition

  17   that standing alone, an 80 to 95 percent share of the market

  18   is sufficient.     It cites Grinnell, the U.S. Supreme Court,

  19   saying 87 percent is sufficient.       It cites Dentsply for saying

  20   75 to 80 percent is sufficient standing alone.

  21               And then, I quote, Your Honor, on the carryover from

  22   830 to 831, McWane says, Standing alone -- and alone being

  23   this allegation of market share -- this would seem to be

  24   sufficient evidence to support the Commission's conclusion

  25   that McWane had monopoly power in the domestic fittings
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 91 of 112 PageID 4609


                                                                           91


   1   market.

   2               Your Honor, I submit that's a higher standard, the

   3   substantial evidence standard, than we are here at a motion to

   4   dismiss with the Eleventh Circuit saying, standing alone, a

   5   share of that magnitude is sufficient to support it.

   6               And on the monopoly power, I could sit down at this

   7   part.   Of course I won't, because we allege a heck of a lot

   8   more than just monopoly power.

   9               THE COURT:   Now, that's sufficient -- that

  10   percentage of market share is sufficient for a prima facie

  11   case that then transfers the burden to show pro-competitive

  12   justification.

  13               MR. SUNSHINE:    Correct, Your Honor.     And those

  14   pro-competitive justifications clearly are a fact dispute

  15   amongst the parties.     So I think this question of monopoly

  16   power -- I think we get past it just on this quote.          But

  17   having said that, the allegations in Oscar's complaint did not

  18   stop there.

  19               THE COURT:   And what did you plead was the monopoly

  20   or the market share -- pardon me -- the market share for

  21   Florida Blue?

  22               MR. SUNSHINE:    We pled that there are four different

  23   counties in Orlando, each of which counties has a separate

  24   market share, the lowest of which was 82 percent, the highest

  25   of which was 100 percent.      So -- and I think there was one
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 92 of 112 PageID 4610


                                                                           92


   1   that was in the 90s as -- another one that was in the 90s as

   2   well.   So clearly market share levels in a couple of the

   3   markets, the same as in McWane.

   4               THE COURT:   Now, what do you make of your

   5   colleague's contention that there is also an additional

   6   requirement of barriers to entry -- not just market share,

   7   that there has to be barriers to entry?

   8               And McWane was different.      It's a factory.    So it's

   9   perhaps a different case factually that having 85 to 90

  10   percent of that type of business may be different than a soft

  11   business like this where barriers are more easily penetrated.

  12               MR. SUNSHINE:    So two points on that, Your Honor.

  13   I'll do the second one first.       We do allege all those other

  14   barriers, and they're there and we can go through them and I

  15   think we'd be arguing facts.

  16               But just to be clear on it, the way that monopoly

  17   law works is that most circuits -- the rules are a little bit

  18   different between each -- will have a minimum threshold.

  19   It's 50 in a lot of circuits.       It's 60 in others.     And in

  20   those circuits, it typically says if you're at that level,

  21   then clearly you need to have proof of entry barriers.

  22   You need to have direct evidence of monopoly power.

  23               What these cases and I think what the Eleventh

  24   Circuit was saying in McWane is once the market share gets so

  25   high, 90 to 100 percent, standing alone, that share of market
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 93 of 112 PageID 4611


                                                                           93


   1   is certainly sufficient on a motion to dismiss stage to say --

   2   I mean, obviously in the Eleventh Circuit, it was a more

   3   complicated procedural context.       So I wouldn't say it's a

   4   sliding scale, but depending on what the market share is, it

   5   puts more pressure on those other areas.

   6               The fact that Oscar entered the market isn't proof

   7   of easy entry.     There was an entrant in McWane.       There was an

   8   entrant in Dentsply.     That's not the relevant inquiry.        And we

   9   go through chapter and verse in the complaint about all the

  10   entry barriers that exist with, you know, literally the dozens

  11   of contracts that have to be entered into, the regulatory

  12   process, the ability to go out and attract enrollees, the

  13   ability to achieve scale.      It's not about, can you enter the

  14   market.    It's can you be an effective entrant.       And all of

  15   these things are barriers to really being an effective

  16   entrant.    But those facts are all alleged in detail.        And with

  17   respect, Your Honor, the arguments about the barriers are all

  18   fact-bound.    There's chapter and verse in the complaint about

  19   why these are all plausible entry barriers.

  20               THE COURT:   What about harm to competition versus

  21   Oscar?    Because when I went through the complaint -- and I may

  22   not have gone through it quite as thoroughly as certainly you.

  23   You wrote it.    But when I went through it -- and I'll be

  24   candid.    I sort of word-searched it, because it's pretty

  25   dense.    And for purposes of today, I wanted to see how often
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 94 of 112 PageID 4612


                                                                            94


   1   competition came up.     And the paragraphs I found, the focus is

   2   on Oscar.    And there may be some generalized additional

   3   language that if it's bad for Oscar, it's bad for everyone.

   4               MR. SUNSHINE:    Mm-hmm.   Well, Your Honor --

   5               THE COURT:   So what has been pled that competition

   6   is harmed as opposed to one competitor, particularly since we

   7   do know there are other people in the market?

   8               MR. SUNSHINE:    Your Honor, sure.     And these track

   9   through in a number of complaints to come to it, but I will

  10   talk about just today -- I shouldn't say today.

  11               For the 2019 enrollment period, there were two

  12   effects on the market.      One, consumers paid higher prices than

  13   they otherwise would.       And I'll explain that.    And the second

  14   competitive effect is that consumers were denied choice

  15   between programs.

  16               THE COURT:   Is that pled in the complaint?

  17               MR. SUNSHINE:    It is, Your Honor.

  18               THE COURT:   All right.    I'll go back and look for

  19   it.   You don't have to find it.

  20               MR. SUNSHINE:    It is.    I think it kind of -- but

  21   it's pled at the end.       It's pled in a more conclusory fashion,

  22   but it's the guts of the whole story all throughout, right?

  23   The idea that the price -- the allegation is that prices set

  24   under the ACA is set by the lowest -- the second lowest silver

  25   tier plan.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 95 of 112 PageID 4613


                                                                            95


   1               In a couple of the counties, Oscar had both the

   2   first and the second lowest-priced silver plan.          Any customer

   3   that was denied the ability to -- to be able to sign up for

   4   that plan paid a higher price for their plan than they would

   5   have paid if they had had the choice.        And all of the

   6   customers that Oscar didn't get -- as we allege, there's at

   7   least 30,000, that number is actually higher, as I'll talk to

   8   in a minute -- all of those customers paid higher prices than

   9   they would have paid.

  10               There is also the quality competition, and the

  11   customers were denied the choice.       The exclusive contracts

  12   with the agents meant that the agents could only show the

  13   Florida Blue plan.

  14               THE COURT:   This may have come up a bit in the

  15   injunction hearing, but from the complaint -- I certainly

  16   appreciate the standard of review for the complaint and I'm

  17   going to take the allegations as favorable to you and truthful

  18   and so forth, but there's also the countervailing that it

  19   can't just be -- you know, it has to be plausible as well as--

  20               MR. SUNSHINE:    Right.

  21               THE COURT:   -- as well-pled.

  22               Where have you pled -- and, again, you don't need to

  23   cite it.    We'll go back and look for it.       But did you plead

  24   facts sufficient to show that the plan you're selling and the

  25   plan that Florida Blue is selling -- yours is less, but it's
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 96 of 112 PageID 4614


                                                                            96


   1   the same, as opposed to -- it's not helpful to say we have

   2   cheaper options if the options aren't they same.          You can buy

   3   a car without accessories.      It costs less, but it may not be

   4   the one you want.     So has that been pled?

   5               MR. SUNSHINE:    It has, Your Honor.     I would point

   6   you to paragraph 30 through 34 of the complaint, and it talks

   7   about the ACA has been driven by tiers with comparable

   8   quality, and the main determinant for consumers is price.

   9               THE COURT:   All right.     So you're saying that it's

  10   required under the ACA to have comparable quality for the

  11   certain tiers, and then price is determined based on the

  12   provider and a number of factors?

  13               MR. SUNSHINE:    Right.    And we're not saying the

  14   plans are identical.     But certainly what we're alleging is

  15   because the ACA frames those gold, bronze, silver, it provides

  16   comparable levels of quality.         And what we clearly allege is

  17   that because of that, price is the most important determinant.

  18   And it makes sense, too, with the idea that the government

  19   subsidies are tiered off the second lowest-tiered silver plan.

  20   It assumes comparability across the board.         And also the idea

  21   of the ACA is to create a level playing field so consumers can

  22   choose.   So I think there is that harm.

  23               There is also alleged in the complaint, there's a

  24   harm to brokers.     What's alleged in the complaint is that

  25   Oscar offered higher commissions to brokers than Florida Blue
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 97 of 112 PageID 4615


                                                                           97


   1   did.   Those brokers were denied the opportunity to get more

   2   money for their services by this arrangement.         So that's

   3   another --

   4               THE COURT:   That's an interesting point, because

   5   I've been looking at it from the filter of harm to the

   6   consumer, not considering the broker as being part of that

   7   analysis.

   8               MR. SUNSHINE:    Well -- and I think, Your Honor,

   9   that's what's so pernicious about this practice.          And really

  10   ultimately where the harm is, is it's a disruption of the

  11   competitive process.     I mean, Oscar is the most intended

  12   victim of it, but what has happened here is the competitive

  13   process has been distorted by a company that certainly, under

  14   the facts of the complaint, is an undisputed monopolist.

  15               And so in that process, certain consumers ended up

  16   paying more for their plans than they would have, brokers

  17   ended up getting less commissions than they would have, and

  18   then we have kind of the future effects of what it does to

  19   deter entry, what it does to deter other competition, how it's

  20   going to affect Oscar getting provider contracts in following

  21   years.   All of those elements ultimately were down to the

  22   consumer.

  23               THE COURT:   Not to get into a fact-based discussion,

  24   but to deal with plausibility of brokers who are denied a

  25   higher commission because Oscar would pay more, can't they
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 98 of 112 PageID 4616


                                                                           98


   1   just leave Florida Blue?      They have an exclusivity agreement.

   2   They can just leave and go to someone else.         Now, Florida Blue

   3   may pay less but have a higher volume of work, and that may be

   4   a net increase in your income.

   5               MR. SUNSHINE:    And, Your Honor, that's where

   6   economic coercion comes in.       Because as we allege in the

   7   complaint in those paragraphs, in 60 and on, brokers could not

   8   leave.   And so -- they could not leave because they're selling

   9   Medicare Advantage.     They could not leave because they're

  10   selling in other parts of the state.        They simply had to

  11   forego those commissions.      So that harm is to the commission.

  12               That harm is also to those brokers' customers,

  13   because those customers were denied the opportunity to pick

  14   Oscar.   There may have been a customer who said, I really like

  15   the application that Oscar puts on my mobile phone.          It's

  16   probably not a real quality difference, but that customer

  17   might have wanted that.      That customer was denied that choice.

  18   He or she can't get Oscar because of this contract, and that's

  19   really disruption of the process.

  20               I mean, Oscar is not here saying, Your Honor, we

  21   really would like you to order Florida Blue to give us some of

  22   their agents.    That's not what we're about at all.        What we're

  23   saying is, we want to compete for it.        We want to get out

  24   there.   We want to go to brokers.      We want to say, we have a

  25   better product.     We'll pay you more commissions.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 99 of 112 PageID 4617


                                                                           99


   1               We'll get out there.     You keep doing, you know, what

   2   you're doing.    You do what's in the best interest of your

   3   patients.    We're not trying to steal anybody.       We're just

   4   trying to compete.     And what these contracts do is they

   5   prevent any kind of competition, which gets to the heart of

   6   the antitrust laws, because it denies all the fruits of

   7   competition.    The whole reason why the antitrust laws promote

   8   competition is to be able to get these price effects, to be

   9   able to get these quality effects, to be able to get

  10   innovation.    These things come from having a competitive

  11   process.    These contracts inhibit the competitive process.

  12               And, Your Honor, let me deal with how exactly these

  13   contracts hit the competitive process by talking about

  14   foreclosure.    And in talking about foreclosure, McWane is the

  15   controlling case in this circuit, but I'm going to start with

  16   Dentsply.    I don't think there's any question that a reader of

  17   McWane could ever have that the Eleventh Circuit approvingly

  18   followed Dentsply.     By my count, McWane cites Dentsply at

  19   least 16 times during the complaint.        So let's just compare

  20   what -- what happened in Dentsply with what happens here.

  21               First of all, first fact, Dentsply sold a large

  22   bundle of products to dealers.       There's an allegation on

  23   page 185 that it sold over $400 million of products to dealers

  24   while the profit from artificial teeth was just 16 to

  25   22 million.    So, I don't have the exact sales.       I couldn't get
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 100 of 112 PageID 4618


                                                                           100


   1    it out of the opinion, but clearly it's going to be a small

   2    portion of that 400 million.      So there was a bundle of

   3    products outside of artificial teeth, a predominant bundle of

   4    products, that Dentsply had with respect to economic coercion.

   5    Here, Florida Blue sells multiple insurance products, and it

   6    sells them statewide.     And as we talked about, that's the

   7    source of the economic coercion.       So that's bundling.

   8                Second -- and I find this part really instructive.

   9    According to the opinion, Dentsply locked up 23 key dealers.

  10    But, Your Honor, in that case, the Third Circuit noted that

  11    there are literally hundreds of dealers.        This was on page 185

  12    of the opinion.    So literally hundreds of dealers.

  13                Ms. DeMasi quoted that Florida Blue only has

  14    9 percent of the dealers, when the Third Circuit said Dentsply

  15    has hundreds of dealers.      We don't know what that hundreds is,

  16    but it's clearly more than 200 or it wouldn't have said

  17    hundreds.    Already, we're down at that 90 percent.        But it's

  18    those 23 key dealers.     And on page 190, the Court said the

  19    reality in this case is that the firm that ties up the key

  20    dealers rules the market.      That's what Oscar's alleging.

  21    The key dealers have been tied up here.

  22                Now, how do we get to those numbers?       And I think

  23    these facts are certainly plausibly alleged.         I actually think

  24    these facts are correct, but certainly for this stage, they're

  25    plausibly alleged.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 101 of 112 PageID 4619


                                                                           101


   1               We've got 2,200 brokers.      Those are 2,200 brokers

   2    who are in Florida, they're licensed, and they have an

   3    appointment to sell health insurance.

   4               As we discussed in the first half of the argument,

   5    Florida requires a broker to have a license and an appointment

   6    to sell the product.     So by definition, anybody not in the

   7    2,200 is currently not selling any product.

   8               And we allege, quite plausibly -- and I will say, as

   9    an aside, correctly -- that brokers that aren't selling any

  10    health insurance for -- the vast majority of them have no

  11    relationships to which to sell insurance.        So they're not key

  12    dealers.   And the fact that there's 19,000 people who have a

  13    license, Your Honor, frankly, doesn't really mean anything.

  14    Those people could be retired.       They could have decided,

  15    selling insurance is not my thing.        I'm going to do something

  16    else.   They may have moved out of the area.        They may be just

  17    selling life insurance.     And, again, that's just not

  18    plausible.

  19               And if I take that 1,700 that Florida Blue has

  20    locked up and I divide it into 2,200, that's 77 percent.

  21               THE COURT:    But why 2,200?    You've heard your

  22    colleague's response.     I know you've pled that, but it has to

  23    be plausible.    There is a significant greater -- significantly

  24    greater number of brokers available who could sell this

  25    product line if they wanted to.       So why hone it down to 2,200?
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 102 of 112 PageID 4620


                                                                            102


   1                Tell me how the math works.

   2                MR. SUNSHINE:   Yeah.    The 2,200, Your Honor, are

   3    brokers who have a license and an active appointment to sell

   4    health insurance in Orlando.        Those are people who are

   5    currently selling life insurance.       If you go beyond anybody in

   6    that 2,200 -- health insurance, if I said life.         Those are

   7    people who are currently selling health insurance in Atlanta

   8    [sic].

   9                If you go beyond anybody in that 2,200, you're

  10    talking about somebody who either carries no appointments at

  11    all, not practicing at all, and doesn't carry any health

  12    insurance appointments.     The idea that those are -- again, the

  13    cases instruct us to look at the significant commercial

  14    realities.    The fact that these companies -- that these

  15    brokers are not selling anything makes it completely

  16    implausible that they're a source of any significant amount of

  17    business.    And, again, the cases say commercial reality, not

  18    theoretical possibility.      And we've alleged that, Your Honor.

  19    We've alleged that.

  20                But it's worse than that, Your Honor, because of the

  21    1,700 brokers that Florida Blue has, we've alleged that they

  22    have the key ones.     They have the big ones.      Now, we don't

  23    know exactly who all of them are.       We know who some of them

  24    are, and that's what discovery will reveal.         But each broker

  25    is not equal to each other broker.       They have the large ones.
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 103 of 112 PageID 4621


                                                                           103


   1               We've talked about contracted general agents.

   2   So they have -- that 77 percent of brokers understates the

   3   commercial significance of those brokers.

   4               And, Your Honor, I know my colleagues will clearly

   5    dispute this and we'll have discovery and a trial about it,

   6    but those allegations are so far beyond any kind of

   7    plausibility scale.     They're sensible.     They're there, done in

   8    detail.

   9               THE COURT:    What are the allegations of the

  10    maintenance of monopoly power?

  11               Let's assume I'm with you that there is certainly a

  12    prima facie case based on market share, if we look at McWane,

  13    which also -- notwithstanding the market share in that case,

  14    they did look at entries to barrier at page 829.

  15               MR. SUNSHINE:    Right.

  16               THE COURT:    And they then say, of course, the next

  17    step is to look at whether the defendant willfully maintained

  18    the market power.     Speaking about the use of brokers, it was

  19    in the context at page 832, I believe, of going into this

  20    exclusivity arrangement after a rival appears, not before.

  21               So that was their context, that if you -- if you

  22    have a dominant firm, the issue then becomes not did they

  23    become dominant, but are they willfully maintaining their

  24    dominant position through some means that's inappropriate,

  25    such as then acquiring exclusive brokers; whereas here,
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 104 of 112 PageID 4622


                                                                             104


   1    Florida Blue apparently had exclusive brokers before Oscar

   2    showed up since Oscar's a recent entrant.

   3                MR. SUNSHINE:    Your Honor, several things.      I mean,

   4    first, we do think new exclusivity was introduced.          And we

   5    have alleged that with the fact that new agreements were

   6    signed up, new and tougher agreements maybe that Florida Blue

   7    felt that the old ones were inadequate.        But clearly, there

   8    were new agreements that were put into place directly as a

   9    result of Oscar's entry.      We allege that for the -- in August,

  10    late August, after Florida Blue understood that Oscar had

  11    lower prices, that this new round of exclusivity contracts

  12    were in place.

  13                But to your point, monopoly maintenance is something

  14    that -- it goes on over time.      In Dentsply, which cites this

  15    directly.    And pardon me, Your Honor, I'm just going to need a

  16    second to find the cite.      Dentsply goes and says very clearly

  17    that -- the court in Dentsply said, Dentsply very well may

  18    have obtained their monopoly properly, but the continued

  19    enforcement of these provisions can run afoul of the antitrust

  20    laws and can be illegal.      And that's exactly -- even if you --

  21    you know, putting aside the allegations of the new records,

  22    that's exactly what -- what happened here.

  23                And in Dentsply, there was a -- it was a de facto

  24    exclusivity.    All right.    It made it known that it didn't want

  25    people -- it didn't want its dealers selling other people's
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 105 of 112 PageID 4623


                                                                           105


   1    teeth, but that continued to happen over time.

   2               The cite I was looking for, Your Honor, is on

   3    page 196 of Dentsply, and it's just before the end of the

   4    section:   While we may assume that Dentsply won its preeminent

   5    position by fair competition, that fact does not permit

   6    maintenance of its monopoly by unfair practices.         And that's

   7    essentially what happened in both cases.

   8               Your Honor, I referred to in the earlier half kind

   9    of supplemental authority where antitrust cases come in, and

  10    there's other cases that support that which we will provide to

  11    the Court.

  12               I wanted also to -- just to draw one other

  13    comparison to Dentsply, because the argument is made we ignore

  14    other lines -- other channels to the consumer.         But the fact

  15    of the matter is, Your Honor, in Dentsply, there were other

  16    channels to the consumer as well.       The consumer in that case

  17    was actually the laboratories that were manufacturing the

  18    teeth.

  19               And the court noted that those other lines of

  20    business were available, but were not sufficient to provide

  21    the minimum efficient scale that the competitive process

  22    really demanded.    And that's precisely what the -- that's

  23    precisely what's going on here as well.        There's just not

  24    enough business to support the minimum efficient scale.

  25               And the Dentsply decision stresses focusing on
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 106 of 112 PageID 4624


                                                                           106


   1    practical commercial realities.       And, in fact, the district

   2    court below held that -- that because there wasn't total

   3    foreclosure, the practice didn't violate the antitrust laws.

   4               The Eleventh Circuit overruled that finding and

   5    criticized the district court.        And, again, these words are

   6    from page 196:    The district court erred when it minimized the

   7    stat situation and focused on a theoretical feasibility of

   8    success through direct access to dental labs.

   9               That, Your Honor, is what I think Florida Blue is

  10    trying to urge this Court to do.

  11               Let me just make sure, Your Honor, that I've picked

  12    up the points I wanted to make.

  13               THE COURT:    If you'd like to confer with your

  14    colleagues, feel free to do so.

  15         (Pause in proceedings.)

  16               MR. SUNSHINE:    Your Honor, I think my colleagues are

  17    telling me to sit down.

  18               THE COURT:    All right.    Thank you very much.

  19               MR. SUNSHINE:    Thank you.

  20               THE COURT:    Thank you.

  21               Ms. DeMasi, any brief reply you would like to make?

  22               MS. DeMASI:    Just a couple points, Your Honor.

  23               Just a few points, Your Honor.       Let me first address

  24    McWane.   And Mr. Sunshine read from page 831 about McWane for

  25    the point of showing that market share, in fact, is sufficient
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 107 of 112 PageID 4625


                                                                           107


   1    to presumptively infer monopoly power.        Just a couple points

   2    on that.    First, if it were just market share that mattered,

   3    McWane wouldn't have gone on for pages to discuss barriers to

   4    entry, which is, in fact, precisely what it did on pages 830

   5    through to page 833.

   6                In fact, in a section that Mr. Sunshine didn't read,

   7    the court is evaluating the import of barriers to entry and

   8    makes clear that case law from other circuits support McWane's

   9    position that the court needs to look at barriers to entry in

  10    addition to market share and cites Tops Market, the Second

  11    Circuit case I referenced before that says, quote, We cannot

  12    be blinded by market share figures and ignore marketplace

  13    realities, such as the relative ease of competitive entry.

  14    A competitor's successful entry refutes any inference of the

  15    existence of monopoly power that might be drawn from the

  16    defendant's market share.

  17                With respect to Dentsply, Your Honor, Dentsply

  18    really distinguishes itself.      And I encourage Your Honor -- it

  19    sounds like you've done a lot of reading of these cases, and I

  20    encourage you to read Dentsply.

  21                Dentsply is a case about the artificial tooth

  22    industry.    It was a stagnant market with minuscule

  23    competitors.    The competitors had single-digit percentages,

  24    some less than one percent, and those are included.          And it

  25    was important to the court's analysis that there really was no
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 108 of 112 PageID 4626


                                                                           108


   1    substantial entry by any other competitor, and that's on page

   2    185 of the decision.

   3               There was no other viable distribution path, which

   4    I'll get to in a moment.      Mr. Sunshine mentioned there was a

   5    possible distribution channel, but the court held it wasn't a

   6    viable one.    And there was no easy place to access end users.

   7    It was completely different than the market here.

   8               And, indeed, what the Dentsply court says in

   9    distinguishing itself at the end of the case is -- this is on

  10    page 196 of the decision -- it says, This case does not

  11    involve a dynamic volatile market -- and it analogizes it to

  12    the Microsoft case, but it would be easily able to analogize

  13    it here -- and does not involve a proven alternative

  14    distribution channel.     The economic impact of an exclusive

  15    dealing arrangement is amplified in this stagnate, no-growth

  16    context of the artificial tooth field.

  17               And so, Dentsply really, like I said, distinguishes

  18    itself.   It's quite different from this situation here.         And

  19    as I've said -- and if Your Honor looks, there's a section,

  20    again, that -- on page 194 that Mr. Sunshine didn't turn to

  21    that talks about a possible alternative distribution channel

  22    but says, quote, We are convinced that it's viable only in a

  23    sense that it's possible, not that it is practicable or

  24    feasible in the market as it exists and functions.

  25               And held at the end that there was actually no
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 109 of 112 PageID 4627


                                                                           109


   1    viable alternative distribution channel, again, unlike here.

   2               Mr. Sunshine mentioned some allegations about price.

   3    And, again, we think if Your Honor goes back to the

   4    allegations in the complaint, there is no well-pled allegation

   5    of super competitive prices.      When Mr. Sunshine talks about

   6    price and the allegations he pointed Your Honor to, he's

   7    talking only about premium.      He's not talking about overall

   8    cost to the consumer that includes co-pays and non-covered

   9    costs.   They don't plead that the overall price to the

  10    consumer is higher, that Florida Blue has super competitive

  11    prices in the sense of overall cost.       They're only talking

  12    about premium.    And indeed, Oscar uses its ability to offer

  13    low premiums as one of the ways in which it is a successful

  14    competitor in the marketplace.       So that actually goes to low

  15    barriers to entry, the ability to offer low prices.

  16               Just two more points, Your Honor.       On harm to

  17    brokers, which came up during your discussion with

  18    Mr. Sunshine, we don't think the harm to brokers is a harm

  19    that is a harm to competition.       If the brokers want the

  20    benefit of increased commissions, brokers can go and are free

  21    to go, leave Florida Blue and go work for Oscar.         So there's

  22    no harm to brokers that is pled.

  23               And then finally, Your Honor, with respect to the

  24    2,200 brokers, it sounds like it's Oscar's argument that the

  25    relevant set of brokers are Florida Blue's brokers, that
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 110 of 112 PageID 4628


                                                                           110


   1    somehow the market should be defined and the relevant pool of

   2    brokers to look at -- for purposes of foreclosure should be

   3    defined by Oscar's ability to free ride off of Florida Blue's

   4    or other insurer's brokers that are appointed.

   5               Again, there's no -- there's no allegation that

   6    Oscar can't appoint its own brokers.       And the idea that the

   7    relevant pool of brokers should be defined by the ability to

   8    free ride respectfully turns the antitrust laws on their head.

   9    And, again, we think the pool of relevant brokers is much

  10    bigger, as set forth in the materials that we've submitted,

  11    and that the Court can properly take judicial notice of on

  12    this motion to dismiss.

  13               THE COURT:    This question I have may be weighing

  14    into the facts too much so, but an argument made by

  15    Mr. Sunshine is that the ACA has tiers of coverage, so

  16    silver -- whatever the nomenclature is.        But there are tiers

  17    that are analogous.

  18               And you just made an argument that there is no

  19    allegation well-pled in the complaint that the net price to

  20    consumers is higher with Florida Blue, because you have to

  21    look at a number of things besides what you're paying.

  22   You have to look at co-pay and a number of other factors.

  23               So in the tier approach that the ACA has created,

  24    does it cover things such as co-pays and those sorts of

  25    things, or is it -- how analogous are these tiers?
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 111 of 112 PageID 4629


                                                                           111


   1               Because I'm having trouble with how to compare what

   2    Oscar offers versus what Florida Blue offers in terms of what

   3    the complaint has alleged.

   4               MS. DeMASI:    Sure.   Well, again, in terms of what

   5    the complaint has alleged, it's alleged that there are

   6    different tiers in terms of premiums.        Mr. Sunshine mentioned

   7    quality.   The ACA doesn't actually look at quality.         It looks

   8    at what's quoted in paragraph 30, essential health benefits.

   9    So it doesn't get to the total cost, but rather it's different

  10    premiums for different services that are set forth in the

  11    different tiers.    And that's in paragraphs 29 and 30 of the

  12    amended complaint.

  13               THE COURT:    Thank you.    Is there anything else?

  14               MS. DeMASI:    Thank you, Your Honor.

  15               THE COURT:    Thank you.

  16               Anything further by either side before we conclude

  17    for the day?

  18               There being no takers, then thank you all very much.

  19    I do appreciate your argument.        I very rarely have argument on

  20    a motion to dismiss, but it has been very helpful.          And I will

  21    go back and re-read a number of the points that you all have

  22    made and resolve this issue promptly, meaning within the next

  23    probably two weeks.

  24               I don't think I can do it any quicker than that, but

  25    I really do want to re-read these issues, go back through the
Case 6:18-cv-01944-PGB-EJK Document 111 Filed 09/18/19 Page 112 of 112 PageID 4630


                                                                           112


   1    complaint more thoroughly, and then come up hopefully with a

   2    well-reasoned result that someone's going to be unhappy with,

   3    one side or the other.

   4               Thank you all very much.      It's been a pleasure, as

   5    always.

   6               COUNSEL:    Thank you, Your Honor.

   7         (Adjourned at 12:23 p.m.)

   8                                * * * * * *

   9                      Certificate of Official Reporter

  10   I certify that the foregoing is a correct transcript of

  11   the record of proceedings held in the above-entitled matter.

  12
       s/Koretta Stanford__________
  13   Official Court Reporter
       United States District Court
  14   Middle District of Florida            Date:    9/17/19

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
